       Case 5:16-cv-06370-EJD Document 408 Filed 10/15/19 Page 1 of 29



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10
                              UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12

13                                                  Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
14 Orion Telescopes & Binoculars ®, a California    PLAINTIFF OPTRONIC
   corporation,                                     TECHNOLOGIES, INC.’S OBJECTIONS
15                                                  TO DEFENDANTS’ EXHIBIT LIST
                 Plaintiff,
16
          v.
17
   NINGBO SUNNY ELECTRONIC CO., LTD.,
18 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1 - 25,
19
                 Defendants.
20

21

22

23

24

25

26
27

28

                                                                Case No. 5:16-cv-06370-EJD-VKD
        PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S OBJECTIONS TO DEFENDANTS’ EXHIBIT LIST
         Case 5:16-cv-06370-EJD Document 408 Filed 10/15/19 Page 2 of 29



 1          Plaintiff Optronic Technologies, Inc. hereby files its objections to Defendants’ Trial Exhibit

 2 List (ECF No. 332) as Appendix A hereto.

 3

 4 Dated: October 15, 2019                                 Respectfully Submitted,

 5                                                         BRAUNHAGEY & BORDEN LLP

 6
                                                           By:      /s/ J. Noah Hagey
 7                                                                    J. Noah Hagey

 8                                                         Attorneys for Plaintiff
                                                           Optronic Technologies, Inc., d/b/a Orion
 9                                                         Telescopes and Binoculars®

10

11
     ATTESTATION PURSUANT TO THE COURT’S SEPTEMBER 30, 2019 ORDER
12
            I, J. Noah Hagey, attest that pursuant to this Court’s September 30, 2019 Order re Errata
13
     and Responses (ECF No. 341), lead counsel for Plaintiff attempted to meet and confer with
14
     Defendants in good faith to seek to resolve the issues underlying these objections. Defendants,
15
     however, refused to meet and confer regarding the objections contending they are untimely, and
16
     stated that doing so “is not a productive use of our time.”
17
            I declare under penalty of perjury under the laws of the United States that the foregoing is
18
     true and correct.
19
            Executed on this 15th day of October, 2019, at San Francisco, California.
20
     Dated: October 15, 2019                               Respectfully Submitted,
21

22                                                         BRAUNHAGEY & BORDEN LLP

23
                                                           By:      /s/ J. Noah Hagey
24                                                                    J. Noah Hagey

25                                                         Attorneys for Plaintiff
                                                           Optronic Technologies, Inc., d/b/a Orion
26                                                         Telescopes and Binoculars®

27

28

                                                1                 Case No. 5:16-cv-06370-EJD-VKD
          PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S OBJECTIONS TO DEFENDANTS’ EXHIBIT LIST
                                                 Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 3 of 29
                                                                                        408
                                                          Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.        Date ID        Beg Bates     End Bates    Description                                                           Sponsoring            Admitted   Objections
     No.                                                                                                                                            Witness


    2000        Lupica Ex. 78     5/29/2002           N/A           N/A       May 29, 2002 FTC Press Release: FTC Authorizes Injunction to            Victor Aniceto                 Propose Stipulation to Admission
                                                                              Pre-empt Meade Instruments’ Purchase of All, or Certain Assets,
                                                                              of Tasco Holdings, Inc.’s Celestron International



    2001                          5/11/2017       NSE00000004   NSE00000004   Spreadsheet - CO_MST.XLSX                                              Victor Aniceto;
                                                                                                                                                         Experts
    2002                          5/11/2017       NSE00000005   NSE00000005   Spreadsheet - PO_MST.XLSX                                              Victor Aniceto;
                                                                                                                                                         Experts
    2003                          10/7/2013       NSE00000315   NSE00000316   July 16, 2013 Press Release: Meade Instruments Terminates JOC       Experts; James Chiu;               801
                                                                              Merger Agreement, Announces Merger Agreement with Affiliates        Joseph Lupica; Peter
                                                                              of Ningbo Sunny                                                             Moreo


    2004                          10/8/2013       NSE00001249   NSE00001294   Letter from Sheppard Mullin to FINRA on 8/23/13 with exhibits         Joseph Lupica;                   Propose Stipulation to Admission
                                                                                                                                                    Experts

    2005        Moreo 30b6 Ex.    10/8/2013       NSE00001259   NSE00001261   Exhibit 1 to the First Amended Complaint - FINRA response         Joseph Lupica; Experts;              801
                     253                                                      Exhibit B Chronology                                              Peter Moreo

    2006          Ta Ex. 21          2/10/2015    NSE00002740   NSE00002746   Email from Ken Ta to Scott Byrum, Victor Aniceto on 2/10/15         Victor Aniceto; Peter
                                                                              with attachment [Marketing Agreement_Meade                         Moreo; Jason Espinosa
                                                                              Instruments_v.4.0_KT_021015.pdf]


    2007                            2/5/2015      NSE00002747   NSE00002755   Email from Scott Byrum to Victor Aniceto on 2/5/15 with   Victor Aniceto; Peter                        801
                                                                              attachments [Optronic Technologies NDA_Meade              Moreo; Experts
                                                                              Instruments_020615.pdf; Memorandum of Understanding_Meade
                                                                              Instruments_KT_020615.pdf]



    2008                          3/11/2014       NSE00002783   NSE00002797   Email from James Chiu to Nina Jin and Lena Wang on 3/11/14               James Chiu                    Propose Stipulation to Admission
                                                                              with attachment [2014 - Vendor Agreement - Ningbo Sunny -
                                                                              Countersigned.pdf


    2009                            12/31/2015    NSE00002870   NSE00002886   Email from Min Ma to James Chiu on 12/31/15 with attachment              James Chiu                    Propose Stipulation to Admission
                                                                              [2016 Vendor Agreement - Ningbo Sunny.pdf]


    2010                          9/11/2017       NSE00002968   NSE00002968   Spreadsheet - Historical Shareholder Changes in Sunny_Sept 11,           James Chiu                    Propose Stipulation to Admission
                                                                              2017.xls

    2011                            10/28/2013    NSE00003159   NSE0003159    Email from Joe Lupica to Meade employees on 10/28/2013            Joseph Lupica; Victor                801
                                                                                                                                                Aniceto
    2012         Lupica Ex. 84    6/23/2014       NSE00015185   NSE00015185   Email from Victor Aniceto to Joe Lupica on 6/23/14 re                 Joe Lupica; Victor               801
                                                                              Walmart                                                                    Aniceto
    2013                         12/17/2013       NSE00015463   NSE00015463   Email from Victor Aniceto to Maison Astronomy on 12/17/13 re            Victor Aniceto                 801
                                                                              Meade Instruments and Coronado


    2014                            12/13/2013    NSE00015468   NSE00015470   Email from Victor Aniceto to Chris Morrison on 12/13/13 with            Victor Aniceto                 801
                                                                              attachment [Proposed LX90 200 pricing 2013 ver 2.xls]


    2015                            11/27/2013    NSE00015476   NSE00015476   Email from Victor Aniceto to Costco on 11/27/13 re my new               Victor Aniceto                 801
                                                                              contact information

    2016                         11/18/2013       NSE00015494   NSE00015494   Email from Victor Aniceto to All-Star Telescope on 11/18/13 re          Victor Aniceto                 801
                                                                              Introduction

    2017           Ta Ex. 7         4/5/2016      NSE00027004   NSE00027004   Email from James Chiu to Ken Ta, Steve Peters on 4/05/16 re         James Chiu Jason
                                                                              Business way                                                        Espinosa

    2018                          9/22/2016       NSE00034221   NSE00034222   Email from James Chiu to Joyce Huang on 9/22/16 re Fwd:                  James Chiu                    801
                                                                              Update

    2019                          9/22/2016       NSE00034221   NSE00034222   Defendants' Certified Translation of NSE00034221 -                       James Chiu                    Foundation; 801
                                                                              NSE00034222
                                             Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 4 of 29
                                                                                    408
                                                      Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.     Date ID       Beg Bates     End Bates    Description                                                            Sponsoring          Admitted   Objections
     No.                                                                                                                                         Witness


    2020                        3/3/2015      NSE00071974   NSE00071979   Email from Victor Aniceto to James Chiu on 3/03/15 re important        Victor Aniceto;                801
                                                                          telescope quotation                                                    James Chiu

    2021                         6/4/2014     NSE00073815   NSE00073821   Email from Joyce Huang to James Chiu re Hayneedle on 6/04/14              James Chiu                  Propose Stipulation to Admission
                                                                          with attachments [2K3-S- 082.xls;2K4SY013.xls;2K4-S-
                                                                          046.xls;2K4-S-058.xls]


    2022        Chiu Ex. 198                  NSE00073815   NSE00073817   Excerpt of the Declaration of Thomas Shou dated 9/12/18 with              James Chiu                  Propose Stipulation to Admission
                                                                          translation of NSE00073815 - 17


    2023                        4/12/2018     NSE00082959   NSE00082959   Spreadsheet - 1 Inventory Products Model List.xls                    James Chiu; Experts


    2024                        4/12/2018     NSE00082960   NSE00082960   Spreadsheet - 2 2013-2017 Sales Details.xls                           James Chu; Experts

    2025                        4/12/2018     NSE00082967   NSE00082967   Spreadsheet - NSE 9 revised 0420.xls                                  James Chu; Experts

    2026                        4/12/2018     NSE00082967   NSE00082967   Defendants' Certified Translation of NSE00082967                          James Chiu


    2027                        3/22/2017     NSE00102218   NSE00102219   Email from Hector Martinez to Hank Qi, Victor Aniceto on 3/22/17       Victor Aniceto;                801
                                                                          with attachment [Excel Finacial _ Feb.17 (Sunny) Rev.xlsx]             Experts


    2028                         2/8/2016     NSE00345395   NSE00345418   Email from Scott Byrum to Victor Aniceto, Lenora Cabral on         Victor Aniceto; Peter              Foundation; 801
                                                                          2/8/16 with 4 attachments [Orion Meade Instruments 2015            Moreo; Experts
                                                                          Business Proposal.pptx; Orion Meade Marketing Agreement - 2-
                                                                          10-15.pdf; Orion Meade MOU - 2-17-15.pdf; Orion Meade NDA -
                                                                          2-10- 15.pdf; Orion Pricing - 4-15-15.xlsx]




    2029          Ta Ex. 22      2/8/2016     NSE00345407   NSE00345409   Attachment - Orion Meade Marketing Agreement - 2- 10-15            Victor Aniceto; Peter              Foundation
                                                                                                                                             Moreo; Experts

    2030          Ta Ex. 23      2/8/2016     NSE00345410   NSE00345414   Attachment - Orion Meade MOU - 2-17-15.pdf                         Victor Aniceto; Peter              Foundation
                                                                                                                                             Moreo; Experts

    2031                         2/8/2016     NSE00393869   NSE00393869   Meade's Fiscal Year 2015 balance sheet                             Joseph Lupica; Victor              Foundation; 801
                                                                                                                                             Aniceto; Experts

    2032                        10/8/2014     NSE00763618   NSE00763620   Email from Michael Yanez to Victor Aniceto on 10/08/14 re new            Victor Aniceto               801
                                                                          Costco proposal with attachment [cost analysis.xlsx]


    2033                        10/7/2014     NSE00764519   NSE00764537   Email from Shane Williams to Michael Yanez, Victor Aniceto on             James Chiu                  801
                                                                          10/07/14 with attachment [Costco dot com US Meade
                                                                          proposal.pdf]


    2034        Lupica Ex. 75   4/11/2014     NSE00872833   NSE00872837   Email from Joe Lupica to Manishi Gupta, Victor Aniceto on                 Joe Lupica                  801
                                                                          4/11/14 with attachment [Challenges at Meade Apr 2014.docx]


    2035                         1/6/2014     NSE00890328   NSE00890333   Email from Joe Lupica on 1/06/14 re 1-6-2014 Light Switch &               Joe Lupica                  801
                                                                          Product Sourcing Weekly Progress Report


    2036                         6/5/2014     NSE00963399   NSE00963399   Email from Victor Aniceto to Sports Authority on 6/5/14 re Fall          Victor Aniceto               801
                                                                          Telescope Program

    2037                        1/27/2014     NSE00994193   NSE00994193   Email from Victor Aniceto to Joe Lupica on 1/27/14 re visit with     Victor Aniceto; Joe              801
                                                                          the Sunny Factory                                                    Lupica

    2038                        11/13/2013    NSE00996769   NSE00996770   Email from Victor Aniceto to Amazon on 11/13/13 re contact               Victor Aniceto               801
                                                                          information

    2039                        9/17/2014     NSE01175861   NSE01175861   Meade Balance Sheet 2014 [file name: Financial Statements          Joseph Lupica; Victor              Foundation; 801
                                                                          Feb14 Jul14.xlsx                                                   Aniceto; Experts
                                                Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 5 of 29
                                                                                       408
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.      Date ID         Beg Bates     End Bates    Description                                                         Sponsoring            Admitted   Objections
     No.                                                                                                                                         Witness


    2040                          8/9/2016       NSE01798360   NSE01798360   Meade Balance Sheet 2016 [file name: P & L & balance            Joseph Lupica; Victor                Foundation; 801
                                                                             sheet.lsx.xlsx]                                                 Aniceto; Experts

    2041                         5/13/2015       NSE01883766   NSE01883769   Email from James Chiu to Joyce Huang on 5/13/15 with                   James Chiu                    801
                                                                             attachments [2K5SY014 INVOICE.xls;2K5SY014 PACKING
                                                                             LIST.xls;2K5SY014 BL.tif]


    2042                          3/3/2016       NSE01888043   NSE01888044   Email from James Chiu to Joyce Huang on 3/03/16 re Orion           James Chiu; Peter                 801
                                                                             Synta Holiday Payment Terms                                      Moreo; Jason Espinosa


    2043                         1/27/2014       NSE01919449   NSE01919457   Email from Lena Wang to James Chiu on 1/27/14 with                     James Chiu                    801
                                                                             attachments [2K4SY001 INVOICE.xls;2K4SY001 PACKING
                                                                             LIST.xls;2K4SY001-CREDIT.xls;2K3SY002
                                                                             INVOICE.xls;2K4SY002 CREDIT.xls;2K4SY002 PACKING
                                                                             LIST.xls;2K4SY003 PACKING LIST.xls;2K4SY003 INVOICE.xls]



    2044                         4/17/2014       NSE01936875   NSE01936888   Email from Lena Wang to James Chiu on 4/17/14 with                James Chiu; Experts                801
                                                                             attachments [2K4BU012 packing list.xls;2K4BU012
                                                                             invoice.xls;2K4C047 INVOICE.xls;2K4C047 PACKING
                                                                             LIST.xls;2K4SY013 INVOICE.xls;2K4SY013 PACKING
                                                                             LIST.xls;2K4STK001 INVOICE.xls;2K4STK001 PACKING
                                                                             LSIT.xls;2K4OL008-PACKING LIST.xls;2K4OL008-
                                                                             INVOICE.xls;2K4OL010 INVOICE.xls]




    2045         Lupica Ex. 82     10/25/2013    NSE02164074   NSE02164074   Email from Joe Lupica to James Chiu on 10/25/13 re Victor       Joe Lupica; Victor                   Propose Stipulation to Admission
                                                                             Aniceto                                                         Aniceto; James Chiu

    2046                         2/11/2016       NSE02182636   NSE02182641   Email on 2/11/16 with attachments [Orion Holiday Purchase       Peter Moreo; James Chiu              801; Incomplete; Foundation
                                                                             Order（2011年7月peter的邮件.eml; Suzhou Synta payments 7-
                                                                             26_Peter_v3.xls; RE_ Orion
                                                                             Holiday Purchase Orders
                                                                             2011年7月Joyce代Sunny的回复.eml]


    2047                         2/11/2016       NSE02182636   NSE02182636   Defendants' Certified Translation of NSE02182636                                                     801; Incomplete, Foundation


    2048                         11/5/2013       NSE02182972   NSE02182975   Email from Joyce Huang to Jason Espinosa, James Chiu on            James Chiu; Jason                 801
                                                                             11/05/13 re FW: 9843                                             Espinosa; Peter Moreo

    2049                           11/21/2013    NSE02185153   NSE02185157   Email from Joyce Huang to James Chiu on 11/21/13 re Fw: Orion      James Chiu; Peter                 801
                                                                             Follow Up                                                        Moreo; Jason Espinosa

    2050                           12/12/2013    NSE02185284   NSE02185286   Email from Joyce Huang to James Chiu on 12/12/13 with              James Chiu; Peter                 801
                                                                             attachment [IMG_0004.pdf]                                        Moreo; Jason Espinosa

    2051                           12/18/2013    NSE02185305   NSE02185306   Email from Joyce Huang to James Chiu on 12/18/13 with              James Chiu; Peter                 801
                                                                             attachment [IMG_0003.pdf]                                        Moreo; Jason Espinosa

    2052                         2/20/2014       NSE02186048   NSE02186050   Email from James Chiu to Joyce Huang on 2/20/14 with                   James Chiu                    801
                                                                             attachments [2K4-S-020 FEDEX WAYBILL.JPG; 2K4-S-020REV
                                                                             ORION.pdf]


    2053                         11/4/2016       NSE02187381   NSE02187381   Email from Jason Espinosa to James Chiu on 11/4/2016 re             Jason Espinoa;
                                                                             Purchase Orders not shipped                                     James Chiu; Peter Moreo

    2054                         10/5/2016       NSE02187627   NSE02187628   Email from Jason Espinosa to James Chiu on 10/05/16 re bank         Jason Espinoa;
                                                                             information                                                     James Chiu; Peter Moreo

    2055                           11/18/2013    NSE02190030   NSE02190031   Email from Joyce Huang to James Chiu on 11/18/13 with               Jason Espinoa;                   801
                                                                             attachment [OR 1001-N-13.xls]                                   James Chiu; Peter Moreo

    2056                         4/30/2018        NSE2219005   NSE2219058    P&L Statement 201211-201704(Resized).pdf                          James Chiu; Experts

    2057                         4/30/2018        NSE2219005   NSE2219058    Defendants' Certified Translation of NSE2219005- NSE2219058            James Chiu
                                                 Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 6 of 29
                                                                                        408
                                                          Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit      Depo Ex. No.      Date ID       Beg Bates     End Bates    Description                                                             Sponsoring            Admitted   Objections
     No.                                                                                                                                              Witness


    2058            Ni Ex. 216      6/28/2014      NSE2228729   NSE2228730    Email from Peter Ni on 6/28/14 re Bushnell and Plaintiff's                 James Chiu                    801
                                                                              Translation

    2059        Aniceto Ex. 326     9/23/2014      NSE2243361   NSE2243526    Email from Lenora Cabral to Mabel Miao, Victor Aniceto on               Victor Aniceto;                  801
                                                                              9/23/14 with attachment NSE2243455- 526 [Form 10-K -                    Experts
                                                                              February 28, 2013.pdf]


    2060                            9/23/2014      NSE2243361   NSE2243528    Email from Lenora Cabral to Mabel Miao, Victor Aniceto on               Victor Aniceto;                  801
                                                                              9/23/14 with attachments [Articles.pdf;Certificate of                   Experts
                                                                              Incorporation - Sunny Merger.pdf;2013 Irvine Business
                                                                              License.pdf;Meade Instruments Corp - Form 10-K - February 29
                                                                              2012 (as filed).pdf;Form 10-K - February 28, 2013.pdf;Mexico
                                                                              Business License.pdf]


    2061                            5/27/2014      NSE2344589   NSE2344595    Email from Victor Aniceto to Grey Nick on 5/27/14 re Infinity and        Victor Aniceto                  801
                                                                              Polaris telescopes

    2062                             8/4/2016      NSE2626398   NSE2626398    Spreadsheet - Cash for victor.lsx.xlsx                                    Victor Aniceto                 801

    2063                            6/21/2013      NSE2626591   NSE2626627    Minutes of the Board of Directors Meeting of Meade Instruments          Joseph Lupica;
                                                                              Corp. dated 5/16/13                                                     Experts

    2064                             1/5/2017      NSE2632183   NSE2632183    Spreadsheet - Margin Analysis Dec 16.xlsx                             James Chiu; Experts

    2065                            2/19/2017      NSE2632185                 Spreadsheet - Excel Finacial _ Jan.17 (Sunny).xlsx                    James Chiu; Experts

    2066                             3/8/2013      NSE2647656   NSE2647656    Meade Balance Sheet 2013 [file name: FY2013 Forecast Update         Joseph Lupica; Victor                801
                                                                              (actuals thru Feb 2013).xls                                         Aniceto; Expert


    2067                            11/26/2012     NSE2647657   NSE2647657    Meade Balance Sheet 2012 [file name: FY2013 Forecast Update         Joseph Lupica; Victor                801
                                                                              (actuals thru Oct 2012).xls]                                        Aniceto; Expert

    2068                            2/16/2014      NSE2696201   NSE2696203    Email from kqy@sunny-optics.com to kmnwj@sunny- optics.com,             Victor Aniceto;                  801
                                                                              David Shen on 2/16/14 re European Distribution                          Joseph Lupica


    2069                            2/16/2014      NSE2696201   NSE2696203    Defendants' Certified Translation of NSE2696201 - NSE2696203              Victor Aniceto                 801


    2070                                           NSE2701127   NSE2701128    Ningbo Sunny Labor Cost Data                                          James Chiu; Experts                801

    2071           Moreo Ex. 257    9/14/2016     ORION000001   ORION000019   Settlement Agreement between Orion and Synta Parties dated            Peter Moreo; Experts               408
                                                                              September 14, 2016

    2072           Zona Ex. 355     9/14/2016     ORION000001   ORION000019   Settlement Agreement between Orion and Synta Parties dated            Peter Moreo; Experts               408
                                                                              September 14, 2016

    2073           Zona Ex. 356     8/31/2016     ORION000020   ORION000042   Supply Agreement between Orion and Zuhou Synta/Nantong                Peter Moreo; Experts               408
                                                                              Schmidt dated August 31, 2016


    2074                            4/13/2015     ORION023471   ORION023479   Email from Ken Ta to Scott Byrum and Jason Espinosa dated            Jason Espinosa; Victor              801
                                                                              4/13/2015 with attachment [Orion Pricing - 4- 15-15.xlsx]              Espinosa; Experts


    2075                             4/6/2015     ORION023480   ORION023496   Email from Ken Ta to Scott Byrum and Jason Espinosa dated            Jason Espinosa; Victor              801
                                                                              4/06/2015 with attachment [Meade Price Increase                        Espinosa; Experts
                                                                              Impact_LTKT_033015.xlsx]


    2076                            11/3/2013     ORION023810   ORION023811   Email from James Chiu to Jason Espinosa on 11/03/13 re Price          James Chiu; Jason
                                                                              quotes                                                                Espinosa

    2077          Espinosa Ex. 61   8/16/2013     ORION023848   ORION023849   Email from Jason Espinosa on 8/16/13 re Orion Follow Up,              Jason Espinosa; Peter
                                                                              without attachments                                                   Moreo
                                                Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 7 of 29
                                                                                       408
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.       Date ID        Beg Bates     End Bates    Description                                                         Sponsoring             Admitted   Objections
     No.                                                                                                                                         Witness


    2078                           8/16/2013     ORION023848   ORION023874   Email from Jason Espinosa on 8/16/13 re Orion Follow Up with      Jason Espinosa; Peter
                                                                             attachments ["Solar_Warning_Intl.pdf",                            Moreo
                                                                             "Orion_Intl_Warranties_6-up.pdf",
                                                                             "08921_Intl_Bullet_Label.pdf", "05205_Intl_Bullet_Label.pdf",
                                                                             "05224_Intl_Bullet_Label.pdf", "08920_Intl_Bullet_Label.pdf",
                                                                             "11044_OneSheetEU_06-13.pdf", "09024_OneSheetEU_04-
                                                                             13.pdf", "09843_OneSheetEU_06-13.pdf",
                                                                             "09881_OneSheetEU_06-13.pdf", "09882_OneSheetEU_06-
                                                                             13.pdf", "09946_OneSheetEU_06-13.pdf",
                                                                             "09948_OneSheetEU_04-13.pdf", "11042_OneSheetEU_06-
                                                                             13.pdf", "11043_OneSheetEU_06-13.pdf"]




    2079                           9/20/2014     ORION025728   ORION025729   Email from Joyce Huang to Peter Moreo, Jason Espinosa, James      Peter Moreo; Jason                  801
                                                                             Chiu on 9/20/14 re Orion Synta Holiday Payment Terms             Espinosa; James Chiu


    2080                           10/24/2013    OTB00000001   OTB00000001   Orion Income Statement for 2012                                     Peter Moreo; Experts

    2081                           1/10/2016     OTB00000002   OTB00000002   Orion Income Statement for 2014                                     Peter Moreo; Experts

    2082                            4/6/2015     OTB00000003   OTB00000003   Orion Income Statement for 2013                                     Peter Moreo; Experts

    2083                           7/25/2016     OTB00000004   OTB00000004   Orion Income Statement for 2015                                     Peter Moreo; Experts

    2084                           4/27/2018     OTB00000005   OTB00000005   Orion Income Statement for 2017                                     Peter Moreo; Experts

    2085          Moreo Ex. 278    5/24/2017     OTB00000006   OTB00000006   Spreadsheet - INCSTMNT1 ACTUAL FINAL DEC 2016.XLS                   Peter Moreo; Experts


    2086                           5/24/2017     OTB00000006   OTB00000006   Orion Income Statement for 2016                                     Peter Moreo; Experts

    2087                            1/2/2013     OTB00000008   OTB00000008   Excel tilted Dec. 2012 YTD Shipments by SKU                     Peter Moreo; Jason
                                                                                                                                             Espinosa; Experts

    2088                            1/6/2014     OTB00000009   OTB00000009   Excel tilted Dec. 2013 YTD Shipments by SKU                     Peter Moreo; Jason
                                                                                                                                             Espinosa; Experts

    2089                            1/5/2015     OTB00000010   OTB00000010   Excel tilted Dec. 2014 YTD Shipments by SKU                     Peter Moreo; Jason
                                                                                                                                             Espinosa; Experts

    2090                            1/5/2016     OTB00000011   OTB00000011   Excel tilted Jan. thru Dec. 2015 total Net Sipments             Peter Moreo; Jason
                                                                                                                                             Espinosa; Experts

    2091                           2/6/2017      OTB00000012   OTB00000012   Excel titled Jan. thru Dec. 2016 Net Shipments by SKU all DCs   Peter Moreo; Jason
                                                                                                                                             Espinosa; Experts


    2092                           1/3/2017      OTB00000133   OTB00000137   Optronic Technologies Wire Transfer Requests & Commercial       Peter Moreo; Jason                    402, 403
                                                                             Invoices dated 2017 [file name - ORIONSCAN000116]               Espinosa; Experts



    2093                          7/14/2015      OTB00012541   OTB00012559   US Customs & Border Protection Entry Summaries & Purchase       Peter Moreo; Jason                    402, 403
                                                                             Orders & Invoices dated 2015 [file name - ORIONSCAN012524]      Espinosa; Experts



    2094                          6/15/2015      OTB00012772   OTB00012791   US Customs & Border Protection Entry Summaries & Purchase          Peter Moreo; Jason                 402, 403
                                                                             Orders & Invoices dated 2015 [file name - ORIONSCAN012755]      Espinosa; Experts; James
                                                                                                                                                       Chiu


    2095                           6/3/2015      OTB00012794   OTB00012813   US Customs & Border Protection Entry Summaries & Purchase          Peter Moreo; Jason                 402, 403
                                                                             Orders & Invoices dated 2015 [file name - ORIONSCAN012777]      Espinosa; Experts; James
                                                                                                                                                       Chiu
                                                     Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 8 of 29
                                                                                            408
                                                              Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit      Depo Ex. No.        Date ID         Beg Bates     End Bates    Description                                                         Sponsoring             Admitted   Objections
     No.                                                                                                                                              Witness


    2096             Sasian Ex. 348    6/3/2015       OTB00012801   OTB00012810   1/23/15 Purchase Order [OTB00012801] and 4/29/15 Invoice           Peter Moreo; Jason                 402, 403
                                                                                  [OTB00012810] of file OTB00012794 - OTB00012791                 Espinosa; Experts; James
                                                                                                                                                            Chiu


    2097                               5/4/2015       OTB00013490   OTB00013506   US Customs & Border Protection Entry Summaries & Purchase       Peter Moreo; Jason                    402, 403
                                                                                  Orders & Invoices dated 2015 [file name - ORIONSCAN013473]      Espinosa; Experts


    2098             Sasian Ex. 349    5/4/2015       OTB00013493   OTB00013499   1/16/15 Purchase Order [OTB00013499] and 4/1/15 Invoice         Peter Moreo; Jason                    402, 403
                                                                                  [OTB00013493] of file OTB00013490 - OTB00013506                 Espinosa; Experts



    2099                              5/12/2015       OTB00013680   OTB00013700   Packing Lists, Commercial Invoices dated 2015 [file name -      Peter Moreo; Jason
                                                                                  ORIONSCAN013663]                                                Espinosa; Experts

    2100                              3/3/2016        OTB00080094   OTB00080209   Email from Peter Moreo to Debbie Woodward on 3/03/16 with           Peter Moreo; Experts
                                                                                  attachments [Management Presentation updated for 2016
                                                                                  Financial.pdf;Management Presentation updated for 2016
                                                                                  Strategic.pdf]



    2101          Moreo 30b6 Ex.      9/10/2014       OTB00125570   OTB00125572   Email from Peter Moreo to Debbie Woodward, Raj Seshadri on          Peter Moreo; Experts
                       244                                                        9/10/2014 attaching 9/9/14 Hayneedle Letter


    2102                              9/16/2014       OTB00128324   OTB00128326   Email from Peter Moreo to Debbie Woodward, Raj Seshadri, Ken    Peter Moreo; Victor
                                                                                  Ta, Jason Espinosa on 9/16/14 with attachment [Meade Meeting    Aniceto
                                                                                  Notes_091614.docx]


    2103        Espinosa Ex. 56       6/30/2015       OTB00203588   OTB00203589   Email from Jason Espinosa to Nancy Liu on 6/30/15 re PO           Jason Espinosa; Peter
                                                                                  47368.msg                                                         Moreo

    2104                               7/2/2015       OTB00203757   OTB00203762   Email from Jason Espinosa to Joyce Huang on with attachment       Jason Espinosa; Peter
                                                                                  [Wires.pdf]                                                       Moreo

    2105        Espinosa Ex. 58       11/6/2015       OTB00208805   OTB00208806   Email from Jason Espinosa to Luis Santiago on 11/6/15 with        Jason Espinosa; Peter
                                                                                  attachment [Domestic Suppliers.xlsx]                              Moreo


    2106        Espinosa Ex. 51       11/6/2015       OTB00208807   OTB00208808   Email from Jason Espinosa to Luis Santiago on 11/6/15 with        Jason Espinosa, Peter
                                                                                  attachment [Import Suppliers.xlsx]                                Moreo


    2107        Moreo Ex. 263         11/6/2015       OTB00208807   OTB00208808   Email from Jason Espinosa to Luis Santiago on 11/6/15 with        Jason Espinosa, Peter
                                                                                  attachment [Import Suppliers.xlsx]                                Moreo


    2108            Ta Ex. 15          1/4/2016       OTB00210952   OTB00210953   Email from Jason Espinosa to Peter Moreo, Raj Seshadri, Ken Ta, Jason Espinosa; Peter
                                                                                  Luis Santiago on 1/04/16 with attachment [Y-Y all vendors with  Moreo; Ken Ta
                                                                                  payments terms 2014 vs 2015.xls]


    2109                               1/4/2016       OTB00210952   OTB00210953   Email from Jason Espinosa to Peter Moreo, Raj Seshadri, Ken Ta, Jason Espinosa; Peter
                                                                                  Luis Santiago on 1/04/16 with attachment [Y-Y all vendors with  Moreo; Ken Ta
                                                                                  payments terms 2014 vs 2015.xls]


    2110            Ta Ex. 25          1/4/2016       OTB00210953   OTB00210953   Corrected Attachment: Y-Y all vendors with payments terms       Jason Espinosa; Peter                 FDA; 801
                                                                                  2014 vs 2015.xls                                                Moreo; Ken Ta

    2111        Espinosa Ex. 60        7/5/2016       OTB00216601   OTB00216602   Email from Jason Espinosa to Peter Moreo on 7/5/16 with           Jason Espinosa; Peter
                                                                                  attachment [Jan thru Dec 2015 total Net Ships (2).xlsx]           Moreo


    2112                                10/11/2016    OTB00219811   OTB00219814   Email from Jason Espinosa to Peter Moreo on 10/11/16 re RE:         Jason Espinosa;
                                                                                  [Fwd: Re: Re: Update and status]                                Peter Moreo; James Chiu

    2113            Ta Ex. 16           12/30/2016    OTB00222704   OTB00222705   Email from Jason Espinosa on 12/30/16 with attachment [Y_Y      Jason Espinosa; Peter
                                                                                  Supplier data for 2015_2016.xlsx]                               Moreo; Experts
                                                Case 5:16-cv-06370-EJD DocumentAppendix  A Filed 10/15/19 Page 9 of 29
                                                                                       408
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.      Date ID         Beg Bates     End Bates    Description                                                           Sponsoring            Admitted   Objections
     No.                                                                                                                                           Witness


    2114                           12/30/2016    OTB00222704   OTB00222705   Email from Jason Espinosa on 12/30/16 with attachment [Y_Y        Jason Espinosa; Peter
                                                                             Supplier data for 2015_2016.xlsx]                                 Moreo; Experts


    2115          Ta Ex. 26       12/30/2016     OTB00222705   OTB00222705   Corrected Attachment: Y_Y Supplier data for 2015_2016.xlsx        Jason Espinosa; Peter                801; Foundation
                                                                                                                                               Moreo; Experts

    2116                          2/16/2017      OTB00224342   OTB00224343   Email from Jason Espinosa to Bella Huang on 2/16/17 with            Jason Espinosa; Peter
                                                                             attachment re Wire receipt 2.16.17                                  Moreo


    2117          Ta Ex. 19       10/2/2014      OTB00231490   OTB00231491   Email from Ken Ta to Anne Friscia on 10/02/14 re Records          Peter Moreo; Jason                   801; Foundation; 403
                                                                             Destruction Process - HN                                          Espinosa


    2118        Espinosa Ex. 65   10/2/2014      OTB00231490   OTB00231491   Email from Ken Ta to Anne Friscia on 10/02/14 re Records          Peter Moreo; Jason                   801; Foundation; 403
                                                                             Destruction Process - HN                                          Espinosa


    2119        Peters Ex. 111    10/2/2014      OTB00231490   OTB00231491   Email from Ken Ta to Anne Friscia on 10/02/14 re Records          Peter Moreo; Jason                   801; Foundation; 403
                                                                             Destruction Process - HN                                          Espinosa


    2120                          10/9/2014      OTB00231838   OTB00231839   Email from Ken Ta to Steve Peters on 10/09/14 with attachment     Peter Moreo; Jason                   801; Foundation
                                                                             [Receipts by Vendor_KT_100914.xlsx]                               Espinosa; Experts


    2121          Ta Ex. 10       11/5/2014      OTB00232777   OTB00232782   Email from Ken Ta to Nancy Liu, Steve Peters, Jason Espinosa on     Jason Espinosa; Peter              801; Foundation
                                                                             11/5/14 with attachment [Synta Meeting                              Moreo
                                                                             Minutes_EKT_110514.pdf]


    2122        Espinosa Ex. 57   11/5/2014      OTB00232777   OTB00232782   Email from Ken Ta to Nancy Liu, Steve Peters, Jason Espinosa on     Jason Espinosa; Peter              801; Foundation
                                                                             11/5/14 with attachment [Synta Meeting                              Moreo
                                                                             Minutes_EKT_110514.pdf]


    2123        Peters Ex. 100    11/5/2014      OTB00232777   OTB00232782   Email from Ken Ta to Nancy Liu, Steve Peters, Jason Espinosa on     Jason Espinosa; Peter              801; Foundation
                                                                             11/5/14 with attachment [Synta Meeting                              Moreo
                                                                             Minutes_EKT_110514.pdf]


    2124        Moreo Ex. 270     11/6/2014      OTB00232899   OTB00232905   Email from Ken Ta to Steve Peters, Jason Espinosa, Mark Bell on     Jason Espinosa; Peter              801; Foundation
                                                                             11/06/14 with attachment [JOC Meeting                               Moreo
                                                                             Minutes_KT_102814.pdf]


    2125         Ta Ex. 14        11/11/2014     OTB00233110   OTB00233189   Email from Ken Ta to Raj Seshadri on 11/11/14 with attachments      Jason Espinosa; Peter
                                                                             [Bosma Meeting Minutes_KT_110414.pdf;Guan Sheng Optical             Moreo
                                                                             Meeting Minutes_KT_102614.pdf;Long Perng Optics Meeting
                                                                             Minutes_KT_102614.pdf;JOC Meeting
                                                                             Minutes_KT_102814.pdf;Sunny Meeting
                                                                             Minutes_KT_110314.pdf;Synta Meeting
                                                                             Minutes_KT_103114.pdf;United Optics Meeting
                                                                             Minutes_KT_102914.pdf;Shunho Meeting
                                                                             Minutes_KT_102914.pdf]
                                                  Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 10 of 29
                                                           Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit      Depo Ex. No.     Date ID          Beg Bates     End Bates    Description                                                         Sponsoring            Admitted   Objections
     No.                                                                                                                                            Witness


    2126          Peters Ex. 99     11/11/2014      OTB00233110   OTB00233189   Email from Ken Ta to Raj Seshadri on 11/11/14 with attachments    Jason Espinosa; Peter              Foundation
                                                                                [Bosma Meeting Minutes_KT_110414.pdf;Guan Sheng Optical           Moreo
                                                                                Meeting Minutes_KT_102614.pdf;Long Perng Optics Meeting
                                                                                Minutes_KT_102614.pdf;JOC Meeting
                                                                                Minutes_KT_102814.pdf;Sunny Meeting
                                                                                Minutes_KT_110314.pdf;Synta Meeting
                                                                                Minutes_KT_103114.pdf;United Optics Meeting
                                                                                Minutes_KT_102914.pdf;Shunho Meeting
                                                                                Minutes_KT_102914.pdf]




    2127        Moreo Ex. 271       11/11/2014      OTB00233118   OTB00233125   Attachment: Guan Sheng Optical Meeting                            Jason Espinosa; Peter              Foundation
                                                                                Minutes_KT_102614.pdf                                             Moreo

    2128            Ta Ex. 20       12/8/2014       OTB00234243   OTB00234245   Email from Ken Ta to Jason Espinosa on 12/08/14 with 2            Jason Espinosa; Peter
                                                                                attachments [Orion Meade Instruments 2015 Business                Moreo
                                                                                Proposal.pptx; Orion Forecast Analysis - 2015.xlsx]


    2129            Ta Ex. 3        2/25/2015       OTB00237232   OTB00237256   Email from Ken Ta to Valerie Elliott and Peter Moreo on 2/25/15         Peter Moreo                  Foundation; 801
                                                                                with 2 attachments [2015 Employee Input Form Anne
                                                                                Friscia_KT_020115.pdf; 2015 Manager's Input Form_Steve
                                                                                Peters_020115.pdf]


    2130        Peters Ex. 108      2/25/2015       OTB00237232   OTB00237256   Email from Ken Ta to Valerie Elliott and Peter Moreo on 2/25/15         Peter Moreo                  Foundation; 801
                                                                                with 2 attachments [2015 Employee Input Form Anne
                                                                                Friscia_KT_020115.pdf; 2015 Manager's Input Form_Steve
                                                                                Peters_020115.pdf]


    2131                              2/17/2016     OTB00253014   OTB00253030   Email from Ken Ta to Valerie Elliott and Peter Moreo on 2/17/16       Peter Moreo                    Foundation; 801
                                                                                with attachments [2016 Employee Input 011716-2 SP.doc;2016
                                                                                Performance Evaluation Form_Steve
                                                                                Peters_v1.0_KT_021516.doc]


    2132          Moreo 30b6 Ex.      2/17/2016     OTB00253015   OTB00253022   Attachment: 2016 Employee Input 011716-2 SP.doc                       Peter Moreo
                       239

    2133          Espinosa Ex. 53     3/31/2016     OTB00255711   OTB00255721   Email from Ken Ta on 3/31/16 with attachment [Sunny Meeting       Jason Espinosa; Peter              Foundation; 801
                                                                                Minutes_KT_033116.pdf]                                            Moreo


    2134           Peters Ex. 101     3/31/2016     OTB00255711   OTB00255721   Email from Ken Ta on 3/31/16 with attachment [Sunny Meeting       Jason Espinosa; Peter              Foundation; 801
                                                                                Minutes_KT_033116.pdf]                                            Moreo

    2135           Moreo Ex. 264      3/31/2016     OTB00255711                 Email from Ken Ta on 3/31/16 with attachment [Sunny Meeting       Jason Espinosa; Peter              Foundation; 801
                                                                                Minutes_KT_033116.pdf]                                            Moreo

    2136              Ta Ex. 6        3/31/2016     OTB00255711   OTB00255721   Email from Ken Ta on 3/31/16 with attachment [Sunny Meeting       Jason Espinosa; Peter              Foundation; 801
                                                                                Minutes_KT_033116.pdf]                                            Moreo

    2137             Ta Ex. 13        3/31/2016     OTB00255722   OTB00255725   Email from Ken Ta on 3/30/16 with attachment [Guan Shange         Jason Espinosa; Peter              Foundation; 801
                                                                                Optical Meeting Minutes_KT_032916.pdf]                            Moreo



    2138           Peters Ex. 103     3/31/2016     OTB00255722   OTB00255725   Email from Ken Ta on 3/30/16 with attachment [Guan Shange         Jason Espinosa; Peter              Foundation; 801
                                                                                Optical Meeting Minutes_KT_032916.pdf]                            Moreo


    2139             Ta Ex. 24        9/16/2016     OTB00264001   OTB00264001   Email from Ken Ta to Steve Peters on 9/16/16 re Joyce             Jason Espinosa; Peter              Foundation; 801
                                                                                                                                                  Moreo

    2140           Peters Ex. 109     9/16/2016     OTB00270984   OTB00270989   Email from Ken Ta to Steve Peters re Joyce                        Jason Espinosa; Peter              Foundation; 801
                                                                                                                                                  Moreo
                                                Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 11 of 29
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit      Depo Ex. No.    Date ID         Beg Bates     End Bates    Description                                                          Sponsoring            Admitted   Objections
     No.                                                                                                                                           Witness


    2141             Ta Ex. 12      4/7/2017      OTB00273687   OTB00273701   Email from Ken Ta to Peter Moreo, Steve Peters, Jason Espinosa     Jason Espinosa; Peter              Foundation; 801
                                                                              on 4/07/17 attaching Ningbo Barride Meeting Minutes; photos        Moreo


    2142          Peters Ex. 106    4/7/2017      OTB00273687   OTB00273701   Email from Ken Ta to Peter Moreo, Steve Peters, Jason Espinosa     Jason Espinosa; Peter              Foundation; 801
                                                                              on 4/07/17 attaching Ningbo Barride Meeting Minutes; photos        Moreo


    2143                            3/1/2016      OTB00274259   OTB00274261   Email from Peter Moreo to Stuart Rose, Peter Brown on 3/01/16    Peter Moreo; Jason                   Foundation; 801
                                                                              with attachment [BankerData_030116.xlsx]                         Espinosa; Experts


    2144                            1/9/2017      OTB00274572   OTB00274574   Email from Peter Moreo to Stuart Rose, Raj Seshadri with           Peter Moreo; Experts
                                                                              attachment [BankerData_010917_PCM.xlsx]


    2145            Ta Ex. 17       2/6/2017      OTB00274725   OTB00274739   Email from Peter Moreo to Valerie Lucchesi-Elliott on 2/06/17      Ken Ta; Peter Moreo
                                                                              with 4 attachments [2017 Employee Input Form_Ken
                                                                              Ta_KT_011517.doc; 2016 NPI Revenue by DC_AF_011617.xlsx;
                                                                              Package growth 2015 versus 2016.xlsx; Jan thru Dec 2016 Third
                                                                              Party Shipments.xlsx]



    2146                           2/13/2017      OTB00274819   OTB00274838   Email from Peter Moreo to Valerie Lucchesi-Elliott on 2/13/17      Peter Moreo; Experts
                                                                              with attachment [FY16_KenTa_Perf_Evaluation_v2.doc]




    2147        Espinosa Ex. 68    8/11/2015      OTB00291049   OTB00291049   Email from Peter Moreo to Jason Espinosa, Raj Seshadri on          Jason Espinosa; Peter
                                                                              8/11/15 re Chinese devalued RMB                                    Moreo


    2148                           11/11/2015     OTB00295166   OTB00295166   Email from Peter Moreo to Jason Espinosa on 11/11/15 re New      Peter Moreo; Jason
                                                                              Prices from Sunny                                                Espinosa

    2149        Espinosa Ex. 72    10/4/2016      OTB00307424   OTB00307424   Email from James Chiu to Jason Espinosa on 10/04/16 re             Jason Espinosa; James              801
                                                                              Purchase Order 49366 and 49367                                     Chiu


    2150        Espinosa Ex. 71    10/9/2016      OTB00307732   OTB00307734   Email from James Chiu to Jason Espinosa on 10/09/16 re Update      James Chiu; Jason                  801
                                                                              and status                                                         Espinosa

    2151        Moreo Ex. 269      10/9/2016      OTB00307732   OTB00307734   Email from James Chiu to Jason Espinosa on 10/09/16 re Update Peter Moreo; James                      801
                                                                              and status                                                    Chiu; Jason Espinosa

    2152        Espinosa Ex. 55    10/9/2016      OTB00309723   OTB00309730   Email from Peter Moreo to Jason Espinosa on 11/18/16 RE: Email Peter Moreo; Jason                     801
                                                                              from Michael Sun                                               Espinosa

    2153        Moreo Ex. 266      10/9/2016      OTB00309723   OTB00309730   Email from Peter Moreo to Jason Espinosa on 11/18/16 RE: Email Peter Moreo; Jason                     801
                                                                              from Michael Sun                                               Espinosa

    2154        Espinosa Ex. 69    2/27/2017      OTB00315703   OTB00315704   Email from Peter Moreo to Jason Espinosa on 2/27/17 re Asian     Peter Moreo; Jason
                                                                              Cost Reductions                                                  Espinosa

    2155        Moreo Ex. 267      2/27/2017      OTB00315703   OTB00315704   Email from Peter Moreo to Jason Espinosa on 2/27/17 re Asian     Peter Moreo; Jason
                                                                              Cost Reductions                                                  Espinosa

    2156          Moreo 30b6 Ex.   2/20/2013      OTB00443946   OTB00443948   2/20/2013 Meade LOI.pdf                                            Peter Moreo; Experts               Propose Stipulation to Admission
                        250
    2157        Caccavo Ex. 302     9/6/2013      OTB00447841   OTB00447880   Email from Kathryn Edison Money on 9/06/13 re Orion Strategic          Peter Moreo                    Foundation; 801
                                                                              Partner Deck - Materials for Discussion with one attachment
                                                                              [2013_Strategic Acquisitions Rec_FINAL.pdf]
                                                 Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 12 of 29
                                                          Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.       Date ID          Beg Bates       End Bates      Description                                                          Sponsoring            Admitted   Objections
     No.                                                                                                                                                Witness


    2158                            9/6/2013       OTB00447841       OTB00447970   Email from Kathryn Edison Money on 9/06/13 re Orion Strategic          Peter Moreo                    Foundation; 801
                                                                                   Partner Deck - Materials for Discussion with all attachments [
                                                                                   2013_Strategic Acquisitions Rec_FINAL.pdf;2013_Updated
                                                                                   Customer Stats_FINAL.pdf;2013_Dealer Interviews_FINAL.pdf]




    2159        Espinosa Ex. 59     1/2/2014       OTB00448470       OTB00448471   Email from Jason Espinosa to Peter Moreo on 1/02/14 with         Jason Espinosa; Peter
                                                                                   attachment [YoY 2012 vs 2013.xlsx]                               Moreo; Experts


    2160        Moreo 30b6 Ex.     2/13/2013       OTB00478478       OTB00478481   Email from Mary Ann Caballo to Peter Moreo, Kathryn Money on           Peter Moreo
                     249                                                           2/13/13 with attachment [Imaginova_LOI_Feb2013.pdf]


    2161        Moreo 30b6 Ex.      9/9/2014       OTB00606225       OTB00606225   Email from Peter Moreo on 9/09/14 re Acquisition Update          Peter Moreo; Jason
                     245                                                                                                                            Espinosa; Experts

    2162          Ta Ex. 18         9/9/2014       OTB00606225       OTB00606225   Email from Peter Moreo on 9/09/14 re Acquisition Update          Peter Moreo; Jason
                                                                                                                                                    Espinosa; Experts

    2163        Espinosa Ex. 63     9/9/2014       OTB00606225       OTB00606225   Email from Peter Moreo on 9/09/14 re Acquisition Update          Peter Moreo; Jason
                                                                                                                                                    Espinosa; Experts

    2164        Peters Ex. 110      9/9/2014       OTB00606225       OTB00606225   Email from Peter Moreo on 9/09/14 re Acquisition Update          Peter Moreo; Jason
                                                                                                                                                    Espinosa; Experts

    2165        Moreo 30b6 Ex.     6/25/2014       OTB00848955       OTB00848956   Email from Raj Seshadri to Debbie Woodward on 6/25/14 re               Peter Moreo                    Foundation
                     242                                                           Current Inventory

    2166        Moreo 30b6 Ex.     6/18/2014       OTB00943262       OTB00943269   Email from Peter Moreo to Orion on 6/18/14 re LOI with                 Peter Moreo
                     241                                                           attachment

    2167                           1/27/2015       OTB01036278       OTB01036279   Email from Raj Seshadri to Orion on 1/27/15 re 9798                Peter Moreo; Experts               Foundation


    2168                           4/21/2014       OTB01037927   OTB01037939       Email from Patricia Martin to Jason Espinosa, Robert Brusca on        Jason Espinosa                  Foundation; 801
                                                                                   4/21/14 with attachment [Wires.pdf]

    2169                           4/21/2014       OTB01039372       OTB01039388   Email from Patricia Martin to Jason Espinosa, Robert Brusca on   Jason Espinosa; Peter                Foundation; 801
                                                                                   6/20/14 with attachment [Wires.pdf]                              Moreo; Experts


    2170        Espinosa Ex. 64    9/11/2014       OTB01081367       OTB01081368   Email from Peter Moreo to Jason Espinosa, Ken Ta, Steve Peters     Jason Espinosa; Peter
                                                                                   on 9/11/14 re: Transaction                                         Moreo


    2171                           11/11/2014      OTB01081508       OTB01081508   Email from Peter Moreo to Ken Ta, Jason Espinosa on 11/11/14     Peter Moreo; Jason
                                                                                   re: Sunny skus purchased through Synta                           Espinosa; Experts


    2172        Peters Ex. 105    7/21/2014        OTB01082454     OTB01082455     Email from Jason Espinosa to Ken Ta on 7/21/14 with attachment     Jason Espinosa; Peter
                                                                                   [Import Suppliers.xlsx]                                            Moreo


    2173                          1/22/2015        OTB01086777     OTB01086786     Email from Steve Peters to Ken Ta on 1/22/15 with attachment           Peter Moreo                    Foundation; 801
                                                                                   [2015 Employee Input - SP.doc]


    2174        Espinosa Ex. 70   2/14/2017        OTB01210596     OTB01210604     2/14/17 FY16_JasonE_Perf_Evaluation_v2.doc                         Jason Espinosa; Peter
                                                                                                                                                      Moreo

    2175        Moreo Ex. 268     2/14/2017        OTB01210596     OTB01210604     2/14/17 FY16_JasonE_Perf_Evaluation_v2.doc                       Peter Moreo; Jason
                                                                                                                                                    Espinosa

    2176                            10/29/2015     OTB01212790     OTB01212794     Email from Synta to Peter Moreo on 10/28/15 re Orion-Synta             Peter Moreo                    801
                                                                                   Meeting Follow Up

    2177                            10/29/2015     OTB01212790     OTB01212794     Defendants' Certified Translation of OTB01212790 -                     Peter Moreo                    801
                                                                                   OTB01212794
                                                      Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 13 of 29
                                                               Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit     Depo Ex. No.           Date ID         Beg Bates     End Bates    Description                                                           Sponsoring             Admitted   Objections
     No.                                                                                                                                                  Witness


    2178                                 6/9/2016       OTB01214222   OTB01214245   June 10, 2016 Flash Operating Results May 2016 YTD Powerpoint           Peter Moreo
                                                                                    presentation

    2179                               12/6/2016        OTB01214934   OTB01214939   Notes re Liquidity Event - Updated Story, dated December 6,         Peter Moreo; Experts                Foundation; 801
                                                                                    2016

    2180                              10/17/2015        OTB01215941   OTB01215943   Synta Meeting Notes 10-17-15.docx                                       Peter Moreo                     Foundation; 801

    2181                               9/12/2014        OTB01216605   OTB01216606   Letter from Peter Moreo to Jon Barker on 9/12/14 - Hayneedle        Peter Moreo; Experts
                                                                                    Letter_091214.pdf

    2182          Moreo 30b6 Ex.       5/13/2014        OTB01216618   OTB01216622   Letter from Peter Moreo to Donn Raymond on 5/12/14 -                    Peter Moreo
                       240                                                          Orion_LOI_051214.pdf

    2183          Moreo 30b6 Ex.       1/24/2013        OTB01218899   OTB01218903   Email from Kathryn Money to Peter Moreo on 1/24/13 re Meade         Peter Moreo; Experts
                       256                                                          10-Q

    2184                                 10/22/2015     OTB01222898   OTB01222900   Email from Peter Moreo to Synta on 10/22/15 with attachment             Peter Moreo
                                                                                    [Letter_to_Synta_101715.pdf]


    2185                                 11/10/2015     OTB01222926   OTB01222927   Email from Lydia Gong to Peter Moreo on 11/10/15 with                Peter Moreo; Jason                 Propose Stipulation to Admission
                                                                                    attachment Synta Business Card                                     Espinosa; James Chiu;
                                                                                                                                                               Experts

    2186          Moreo 30b6 Ex.         11/17/2015     OTB01223195   OTB01223202   Email from Peter Moreo on 11/17/15 and select attachments           Peter Moreo; Experts
                       255                                                          OTB01223196-197; OTB01223198-202
                                                                                    [Meade_JOC_051913.doc; Synta Meeting Notes_March 2011.doc]



    2187                                11/17/2015      OTB01223195   OTB01223205   Email from Peter Moreo on 11/17/15 and attachments                    Peter Moreo; Experts
                                                                                    [Meade_JOC_051913.doc;Synta Meeting Notes_March
                                                                                    2011.doc;Synta Trip Notes 091808.doc;Synta Trip Observations
                                                                                    091808.doc]



    2188          Moreo Ex. 272         11/17/2015      OTB01223198   OTB01223202   Attachment: Synta Meeting Notes_March 2011.doc                        Peter Moreo; Experts              Foundation; 801


    2189          Espinosa Ex. 67        2/26/2014      OTB01225032   OTB01225033   Email from Jason Espinosa to Peter Moreo on 2/26/14 re Please       Jason Espinosa; Peter               402
                                                                                    Note: 2014 Price Increase                                           Moreo

    2190                                 6/11/2014      OTB01225411   OTB01225413   Email from Synta to Peter Moreo on 6/11/14 re Hayneedle               Peter Moreo; Experts              801


    2191          Espinosa Ex. 62        2/18/2014      OTB01460675   OTB01460676   Email from Jason Espinosa to Peter Moreo on 2/18/14 re Orion      Jason Espinosa; Peter
                                                                                    Update - Draft                                                    Moreo; Experts

    2192             Ta Ex. 5           12/19/2014      OTB01478840   OTB01478840   Email from Jason Espinosa to Peter Moreo, Ken Ta on 12/19/14       Jason Espinosa; Peter
                                                                                    re 2015 Ningbo Price List                                           Moreo; James Chiu;
                                                                                                                                                              Experts

    2193          Espinosa Ex. 52       12/19/2014      OTB01478840   OTB01478840   Email from Jason Espinosa to Peter Moreo, Ken Ta on 12/19/14       Jason Espinosa; Peter
                [number used twice]                                                 re 2015 Ningbo Price List                                           Moreo; James Chiu;
                                                                                                                                                              Experts

    2194                                 5/27/2015      OTB01486203   OTB01486204   Email from Jason Espinosa to Peter Moreo, Raj Seshadri on          Jason Espinosa; Peter
                                                                                    5/27/2015 with attachment [Synta- Sunny 2014 vs. 2015               Moreo; James Chiu;
                                                                                    purchases_52715]                                                          Experts



    2195                                 7/27/2015      OTB01533988   OTB01533998   Email from Patricia Martin to Chris Carufel, Jason Espinosa on      Jason Espinosa; Peter               801
                                                                                    7/27/15 with attachment [Wires.pdf]                                 Moreo


    2196          Peters Ex. 104         6/15/2015      OTB01542381   OTB01542383   Email from Steve Peters to Nancy Liu, Jason Espinosa on 6/15/15     Jason Espinosa; Peter               Foundation; 801
                                                                                    re Bring back the MN190                                             Moreo

    2197                                 4/6/2016       OTB01543596   OTB01543596   Email from Steve Peters to Jason Espinosa, Ken Ta on 4/06/16 re Jason Espinosa; Peter                   Foundation; 801
                                                                                    Business way                                                    Moreo; Experts
                                                Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 14 of 29
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.       Date ID         Beg Bates     End Bates    Description                                                            Sponsoring             Admitted   Objections
     No.                                                                                                                                             Witness


    2198           Ta Ex. 8         4/6/2016      OTB01543596   OTB01543596   Email from Steve Peters to Jason Espinosa, Ken Ta on 4/06/16 re Jason Espinosa; Peter                    Foundation; 801
                                                                              Business way                                                    Moreo; Experts

    2199        Espinosa Ex. 54     4/6/2016      OTB01543596   OTB01543596   Email from Steve Peters to Jason Espinosa, Ken Ta on 4/06/16 re Jason Espinosa; Peter                    Foundation; 801
                                                                              Business way                                                    Moreo; Experts

    2200        Peters Ex. 102      4/6/2016      OTB01543596   OTB01543596   Email from Steve Peters to Jason Espinosa, Ken Ta on 4/06/16 re Jason Espinosa; Peter                    Foundation; 801
                                                                              Business way                                                    Moreo; Experts

    2201        Moreo Ex. 265      4/6/2016       OTB01543596   OTB01543596   Email from Steve Peters to Jason Espinosa, Ken Ta on 4/06/16 re Jason Espinosa; Peter                    Foundation; 801
                                                                              Business way                                                    Moreo; Experts

    2202                          11/10/2016      OTB01544496   OTB01544502   Email from Steve Peters to Jason Espinosa, Ken Ta on 11/10/16      Peter Moreo; Jason                    Foundation; 801
                                                                              re Ningbo Resourcing Plans                                         Espinosa

    2203        Espinosa Ex. 66   6/21/2013       OTB01550991   OTB01550992   Email from Nancy Liu to Jason Espinosa on 6/21/13 re final price        Jason Espinosa                   Foundation; 801
                                                                              for auto-Tracker

    2204           Ta Ex. 11      6/15/2015       OTB01554730   OTB01554733   Email from Nancy Liu to Steve Peters, Jason Espinosa, Ken Ta on      Jason Espinosa; Peter               Foundation; 801
                                                                              6/15/15 re Atlas Pro Mount Problem                                   Moreo


    2205        Peters Ex. 107    3/14/2014       OTB02732953   OTB02732958   Email from Steve Peters to Mark Bony on 3/14/14 with                     Peter Moreo                     Foundation; 801
                                                                              attachment [Steve Peters 2014 Employee Input.doc]


    2206           Ta Ex. 9       8/21/2014       OTB02738941   OTB02738941   Email from Steve Peters to Nancy Liu, Peter Moreo, Ken Ta on       Peter Moreo; Jason                    Foundation; 801
                                                                              8/21/14 re Proposed Orion Meeting with Synta                       Espinosa


    2207         Peters Ex. 97    8/21/2014       OTB02738941   OTB02738941   Email from Steve Peters to Nancy Liu, Peter Moreo, Ken Ta on       Peter Moreo; Jason                    Foundation; 801
                                                                              8/21/14 re Proposed Orion Meeting with Synta                       Espinosa


    2208           Ta Ex. 4       8/21/2014       OTB02738944   OTB02738944   Email from Steve Peters to Joyce Huang, Joyce, James Chiu, Ken        James Chiu; Peter                  Foundation; 801
                                                                              Ta on 8/21/14 re Proposed Orion Meeting with Sunny                  Moreo; Jason Espinosa


    2209         Peters Ex. 98    8/21/2014       OTB02738944   OTB02738944   Email from Steve Peters to Joyce Huang, Joyce, James Chiu, Ken        James Chiu; Peter                  Foundation; 801
                                                                              Ta on 8/21/14 re Proposed Orion Meeting with Sunny                  Moreo; Jason Espinosa


    2210                           5/9/2018       OTB03402629   OTB03402629   Orion Product List - Spreadsheet: mas_invent.csv                   Peter Moreo; Jason
                                                                                                                                                 Espinosa; Experts

    2211                          5/3/2018        OTB03402697   OTB03402697   Orion Transaction Data - Spreadsheet: mispgitem.dbf                Peter Moreo; Jason
                                                                                                                                                 Espinosa; Experts

    2212        Moreo 30b6 Ex.     9/4/2014       OTB03475616   OTB03475616   Powerpoint Presentation "Orion Telescopes & Binoculars               Peter Moreo; Experts                Foundation; 801
                     248                                                      Acquisition Update" dated 9/04/14
                                                                              [2014_Orion_Acquisition_Approval_Request 090414.ppt]



    2213                          4/16/2015       OTB03476679   OTB03476679   Spreadsheet: IMAGINOVA (12-31-14) P&L.pdf.xls                        Peter Moreo; Experts                Foundation; 801


    2214        Moreo 30b6 Ex.     12/11/2012     OTB03639235   OTB03639256   Email from Peter Moreo to James Caccavo, Garrett Potter, Jack          Peter Moreo; Experts
                     232                                                      Williams on 12/11/12 with attachment
                                                                              [2012_Orion_BoD_NovYTD_v1.pdf]


    2215        Caccavo Ex. 301    12/11/2012     OTB03639235   OTB03639256   Email from Peter Moreo to James Caccavo, Garrett Potter, Jack          Peter Moreo; Experts
                                                                              Williams on 12/11/12 with attachment
                                                                              [2012_Orion_BoD_NovYTD_v1.pdf]


    2216        Moreo 30b6 Ex.     12/14/2013     OTB03639384   OTB03639449   Email from Peter Moreo to James Caccavo, Garrett Potter, Jack          Peter Moreo; Experts
                     233                                                      Wyant, Jack Williams on 12/14/13 with select attachment
                                                                              [2014_Orion_BoD_Budget_v3.pdf]
                                                Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 15 of 29
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.       Date ID         Beg Bates       End Bates      Description                                                           Sponsoring             Admitted   Objections
     No.                                                                                                                                                Witness


    2217                           12/14/2013     OTB03639384     OTB03639458     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack         Peter Moreo; Experts
                                                                                  Wyant, Jack Williams on 12/14/13 with attachments [Imaginova
                                                                                  BoD Agenda_121713.pdf; 2014_Orion_BoD_Budget_v3.pdf;
                                                                                  Imaginova BoD Minutes 09-11-13_v1.pdf; Imaginova BoD
                                                                                  Minutes 07- 23-13_v2.pdf;INCSTMNT20 COMBO FLASH 12-05-
                                                                                  13.XLS; Woodward bonus agreement draft_Draft.doc; BALANCE
                                                                                  SHEET 2 12-10-13 (2014 Budget BS
                                                                                  Develope).XLS]




    2218        Moreo 30b6 Ex.     9/15/2014      OTB03642301     OTB03642302     Email from Raj Seshadri to Peter Moreo, James Caccavo, Garrett        Peter Moreo; Experts
                     246                                                          Potter, Jack Wyant, Jack Williams on 9/15/14 with attachment
                                                                                  [2014_Orion_Acquisition_ Final Update 091114.ppt]



    2219        Caccavo Ex. 308    9/15/2014      OTB03642301     OTB03642302     Email from Raj Seshadri to Peter Moreo, James Caccavo, Garrett        Peter Moreo; Experts              Foundation; 801
                                                                                  Potter, Jack Wyant, Jack Williams on 9/15/14 with attachment
                                                                                  [2014_Orion_Acquisition_ Final Update 091114.ppt]



    2220        Moreo 30b6 Ex.      6/4/2014      OTB03642687     OTB03642691     Email on behalf of James Chiu to Peter Moreo on 6/04/14 with  Peter Moreo; James                        Propose Stipulation to Admission
                     247                                                          attachments [2K3-S- 082.xls;2K4SY013.xls;2K4-S-046.xls;2K4-S- Chiu; Experts
                                                                                  058.xls]


    2221        Caccavo Ex. 304   4/24/2014       OTB03643133       OTB03643135   Email from Raj Seshadri to Peter Moreo, James Caccavo, Garrett      Peter Moreo; Experts                Foundation; 801
                                                                                  Potter, Jack Wyant, Jack Williams on 4/24/14 with OTB03643135
                                                                                  attachment [Shareholder Loan Schedule 04 24 14.pdf]



    2222                          4/24/2014       OTB03643133       OTB03643135   Email from Raj Seshadri to Peter Moreo, James Caccavo, Garrett      Peter Moreo; Experts                Foundation; 801
                                                                                  Potter, Jack Wyant, Jack Williams on 4/24/14 with attachments
                                                                                  [123113 Cap Table.pdf; Shareholder Loan Schedule 04 24
                                                                                  14.pdf]


    2223        Moreo Ex. 275     2/16/2017       OTB03649230       OTB03649248   Ken Ta 2016 Performance Evaluated by Peter Moreo [K Ta                  Peter Moreo                     Foundation; 801
                                                                                  FY16_KenTa_Perf_Evaluation_v2 Edited 021317.doc]



    2224                          2/16/2017       OTB03649229       OTB03649248   Email from Valerie Lucchesi-Elliot to Peter Moreo on 2/16/17 with       Peter Moreo                     Foundation; 801
                                                                                  attachment [K Ta FY16_KenTa_Perf_Evaluation_v2 Edited
                                                                                  021317.doc]


    2225        Moreo 30b6 Ex.    12/19/2014      OTB03649499   OTB03649535       Email from Peter Moreo to James Caccavo, Garrett Potter, Jack       Peter Moreo; Experts
                     235                                                          Wyant, Jack Williams on 12/19/14 with attachment
                                                                                  [2014_Orion_BoD_Nov_Final.pdf]


    2226        Moreo Ex. 273     4/21/2014       OTB03650566       OTB03650566   Email from Peter Moreo to James Caccavo, Garrett Potter, Jack       Peter Moreo; Experts
                                                                                  Wyant, Jack Williams, Raj Seshadri on 4/21/14


    2227        Caccavo Ex. 305   4/21/2014       OTB03650566       OTB03650614   Email from Peter Moreo to James Caccavo, Garrett Potter, Jack       Peter Moreo; Experts
                                                                                  Wyant, Jack Williams, Raj Seshadri on 4/21/14 with select
                                                                                  attachments OTB03650566-69; OTB03650601-06; OTB03650607-
                                                                                  14 [Imaginova BoD
                                                                                  Minutes 12-17-13_v1.pdf; CFO Perspectives. 4-18- 2014.pdf;
                                                                                  Imaginova Refi Options.4-18-14.pdf]
                                                Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 16 of 29
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.       Date ID         Beg Bates     End Bates     Description                                                              Sponsoring             Admitted   Objections
     No.                                                                                                                                                Witness


    2228                          4/21/2014       OTB03650566    OTB03650614   Email from Peter Moreo to James Caccavo, Garrett Potter, Jack          Peter Moreo; Experts
                                                                               Wyant, Jack Williams, Raj Seshadri on 4/21/14 with attachments
                                                                               [Imaginova BoD Agenda_042414.pdf; Imaginova BoD Minutes 12-
                                                                               17- 13_v1.pdf; 2014_Orion_BoD_Q1_Final.pdf;
                                                                               2014_Orion_BoD_Legal_Growth_Final.pdf; Audit Update and
                                                                               Imaginova P&L. .4-18-14.pdf; CFO Perspectives. 4-18-2014.pdf;
                                                                               Imaginova Refi Options.4-18-14.pdf]




    2229                           10/9/2015      OTB03650795   OTB03650853    Email from Peter Moreo on 10/09/15 re Imaginova BoD Meeting              Peter Moreo; Experts
                                                                               Request with 6 attachments [2015_Orion_BoD_Sep_Final.pdf;
                                                                               2015_Orion_BOD CFO- Oct 12 2015.pdf; Orion - letter to chen
                                                                               docx - short version_PCM_softest_verA.pdf;Orion - letter to chen -
                                                                               JNH_PCM_mid_verB.pdf; Orion - letter to chen
                                                                               JNH_PCM_hardest_verC.pdf;SW_Promotional_Pricing_
                                                                               100815.pdf]




    2230        Caccavo Ex. 306    10/9/2015      OTB03650795   OTB03650831    Email from Peter Moreo on 10/09/15 re Imaginova BoD Meeting              Peter Moreo; Experts
                                                                               Request with select attachments OTB03650797 - 826;
                                                                               OTB03650827-31
                                                                               [2015_Orion_BoD_Sep_Final.pdf; 2015_Orion_BOD CFO- Oct 12
                                                                               2015.pdf]


    2231        Moreo Ex. 274      10/9/2015      OTB03650827   OTB03650831    Attachment: Orion Liquidity Event Status presentation dated              Peter Moreo; Experts
                                                                               10/12/15 [2015_Orion_BOD CFO- Oct 12 2015.pdf]


    2232        Moreo 30b6 Ex.     9/14/2015      OTB03651028   OTB03651066    Email from Peter Moreo re Imaginova BoD Meeting Materials on             Peter Moreo; Experts
                     236                                                       9/14/15 with select attachment OTB03651032-66
                                                                               [2015_Orion_BoD_Aug_Final.pdf]


    2233                           9/14/2015      OTB03651028   OTB03651080    Email from Peter Moreo re Imaginova BoD Meeting Materials on             Peter Moreo; Experts
                                                                               9/14/15 with attachments [Imaginova BoD Agenda_091815.pdf;
                                                                               Imaginova BoD Minutes 05- 28-15_v1.pdf;
                                                                               2015_Orion_BoD_Aug_Final.pdf; 2015_Orion_BOD CFO Sept 9
                                                                               2015.pdf; 2015_Orion_BOD. CFO. Sept 14 2015.pdf]




    2234                           11/14/2016     OTB03652657   OTB03652700    Email from Pierce Sullivan to Raj Seshadri, Stuart Rose, Peter           Peter Moreo; Experts              Foundation; 801
                                                                               Moreo on 11/14/16 with attachment [Orion Confidential
                                                                               Information Memorandum 11.14.16(2).pdf]


    2235        Caccavo Ex. 310    3/28/2017      OTB03653496   OTB03653504    Email from Peter Moreo to James Caccavo, Garrett Potter, Jack            Peter Moreo; Experts
                                                                               Williams, Jack Wyant on 3/28/17 with attachments
                                                                               [Moreo_MBO_TermSheet_032817.pdf;
                                                                               Moreo_Exclusivity_Agreement_032817.pdf]




    2236        Moreo 30b6 Ex.     8/25/2014      OTB03654187   OTB03654189    Email correspondence from BGSA to Raj Seshadri, Peter Moreo            Peter Moreo; Experts                Foundation; 801
                     243                                                       on 8/25/14 re APA Process Recap


    2237        Moreo Ex. 260      9/20/2014      OTB03655704   OTB03655705    Email from Joyce Huang to Peter Moreo, Jason Espinosa, James         Peter Moreo; James Chiu               Foundation; 801
                                                                               Chiu on 9/20/14 re Orion Synta Holiday Payment Terms
                                               Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 17 of 29
                                                        Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.      Date ID         Beg Bates      End Bates     Description                                                            Sponsoring             Admitted   Objections
     No.                                                                                                                                              Witness


    2238                          9/18/2014      OTB03655707    OTB03655708    Email from Peter Moreo on 9/18/14 re Orion Synta Holiday           Peter Moreo; James
                                                                               Payment Terms                                                      Chiu; Jason Espinosa

    2239                          11/7/2016      OTB03684340    OTB03684343    Email from Steve Peters to Ken Ta on 11/07/16 re Ningbo            Peter Moreo; Jason                    Foundation; 801
                                                                               Resourcing Plans                                                   Espinosa

    2240                          10/28/2013     NSE00009996    NSE00009997    Email from Joseph Lupica to Lenora Cabral on 10/28/2013 with            Joseph Lupica                    Propose Stipulation to Admission
                                                                               attachment [Copy of 2013 Nov. visit 102513.xlsx]


    2241                          6/13/2013      SMRH-0008698   SMRH-0008705   Email from Dave Anderson to Jason Schendel, Will Chuchawat,          Joe Lupica; James Chiu              Propose Stipulation to Admission
                                                                               Joe Lupica, Laurence Huen on 6/13/13 re open items


    2242                          2/21/2014        STP00001       STP00043     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack        Peter Moreo; Experts
                                                                               Wyant, Jack Williams, Raj Seshadri on 2/21/14 with 2
                                                                               attachments [2014_Orion_BoD_Jan_Final.pdf;
                                                                               2014_Orion_Restructuring_021314.xls]



    2243                          4/11/2014        STP00044       STP00080     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack        Peter Moreo; Experts
                                                                               Wyant, Jack Williams, Raj Seshadri on 4/11/14 with attachments
                                                                               [2014_Orion_BoD_Mar_Final.pdf]


    2244        Moreo Ex. 262     8/31/2017        STP00081       STP00084     Email from Raj Seshadri to James Caccavo, Garrett Potter, Jack       Peter Moreo; Experts                Foundation; 801
                                                                               Wyant on 8/31/17 re Imaginova / JOC Transaction - JOC
                                                                               termination leter 8-31-17


    2245        Caccavo Ex. 312   8/31/2017        STP00081       STP00084     Email from Raj Seshadri to James Caccavo, Garrett Potter, Jack       Peter Moreo; Experts                Foundation; 801
                                                                               Wyant on 8/31/17 re Imaginova / JOC Transaction - JOC
                                                                               termination leter 8-31-17


    2246        Caccavo Ex. 311   8/17/2017        STP00095       STP00106     Email from Raj Seshadri to James Caccavo, Garrett Potter, Jack       Peter Moreo; Experts                Foundation; 801
                                                                               Wyant, and Tricia Collins on 8/17/17 with 2 attachments
                                                                               [MoreoGroup_Letter_081717.pdf; Moreo_LOI_081717.pdf]



    2247        Caccavo Ex. 309    9/7/2017        STP00107       STP00114     Email from Raj Seshadri to James Caccavo, Jack Wyant, Garrett        Peter Moreo; Experts                Foundation; 801
                                                                               Potter on 9/7/17 with attachment [Letter of Intent - Orion Asset
                                                                               Purchase 9.6.17.pdf]


    2248        Caccavo Ex. 303   12/14/2013       STP00178       STP00254     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack        Peter Moreo; Experts
                                                                               Wyant, Jack Williams on 12/14/13 with attachments re
                                                                               Imaginova 2014 Budget Meeting


    2249                          4/21/2014        STP00418       STP00466     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack        Peter Moreo; Experts
                                                                               Wyant, Jack Williams on 4/21/14 re Imaginova Board Meeting
                                                                               Materials with 7 attachments


    2250        Caccavo Ex. 307   9/14/2015        STP00470       STP00541     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack        Peter Moreo; Experts
                                                                               Wyant, Jack Williams re Imaginova BoD Meeting Materials with 3
                                                                               attachments


    2251                          12/11/2012       STP00848       STP00869     Email from Peter Moreo to James Caccavo, Garrett Potter, Jack        Peter Moreo; Experts
                                                                               Williams and Mary Ann Caballo on 12/11/12 with attachment
                                                                               [2012_Orion_BoD_NovYTD_v1.pdf]


    2252        Caccavo Ex. 313   11/21/2017       STP00924       STP00961     Email from Raj Seshadri on 11/21/17 re Imaginova Stock               Peter Moreo; Experts                Foundation; 801
                                                                               Purchase Agreement with attachment [Stock Purchase
                                                                               Agreement Execution Version (11021017)[2]2-signed.pdf]
                                                  Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 18 of 29
                                                           Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.        Date ID          Beg Bates   End Bates   Description                                                         Sponsoring           Admitted   Objections
     No.                                                                                                                                         Witness


    2253        Moreo 30b6 Ex.      11/21/2017       STP00925    STP00961    Stock Purchase Agreement between Imaginova and Optronic           Peter Moreo; Experts              Foundation; 801
                     231                                                     Holding Corp., dated 11/21/17


    2254                            3/16/2017           N/A        N/A       Plaintiff's Initial Disclosures dated March 16, 2017                  Peter Moreo


    2255                            3/16/2017           N/A        N/A       Defendants' Initial Disclosures, dated March 16, 2017              Victor Aniceto;                  Foundation; 801
                                                                                                                                                James Chiu

    2256                            5/15/2017           N/A        N/A       2017-05-15 Defendant Meade's Response to Plaintiff's RFA's Set       Victor Aniceto                 Foundation; 801
                                                                             One

    2257                            5/15/2017           N/A        N/A       2017-05-15 Defendant Meade's Response to Plaintiff's Special         Victor Aniceto                 Foundation; 801
                                                                             Interrogatories, Set One

    2258                            5/15/2017           N/A        N/A       2017-05-15 Defendant Ningbo Sunny's Response to Plaintiff's           James Chiu                    Foundation; 801
                                                                             RFA's, Set One

    2259                              5/15/2017         N/A        N/A       2017-05-15 Defendant Ningbo Sunny's Response to Plaintiff's           James Chiu                    Foundation; 801
                                                                             Special Interrogatories, Set One


    2260                              5/15/2017         N/A        N/A       2017-05-15 Defendant Sunny Optic's Response to Plaintiff's            James Chiu                    Foundation; 801
                                                                             RFA's, Set One

    2261           Aniceto Ex. 50     4/20/2018         N/A        N/A       2018-04-20 Defendant Meade's Supplemental Response to                Victor Aniceto                 Foundation; 801
                                                                             Plaintiff's Special Interrogatories



    2262                              4/20/2018         N/A        N/A       2018-04-20 Defendant Ningbo Sunny's Supplemental Response             James Chiu                    Foundation; 801
                                                                             to Plaintiff's Special Interrogatories, Set One


    2263                              4/30/2018         N/A        N/A       2018-04-30 Defendant Ningbo Sunny's Response to Plaintiff's           James Chiu                    Foundation; 801
                                                                             Special Interrogatories, Set Two


    2264                              5/31/2018         N/A        N/A       2018-05-31 Defendant Ningbo Sunny's Response to Plaintiff's           James Chiu                    Foundation; 801
                                                                             Third Set of Special Interrogatories



    2265                              6/15/2018         N/A        N/A       2018-06-15 Defendant Ningbo Sunny's Response to Plaintiff's           James Chiu                    Foundation; 801
                                                                             RFA's, Set Two

    2266                              7/12/2018         N/A        N/A       2018-07-12 Defendant Meade's Amended Response to Plaintiff's         Victor Aniceto                 Foundation; 801
                                                                             Requests For Admissions Numbers 10 and 11


    2267                              7/12/2018         N/A        N/A       2018-07-12 Defendant Meade's Supplemental Response to                Victor Aniceto                 Foundation; 801
                                                                             Plaintiff's Special Interrogatory No. 17


    2268                              7/12/2018         N/A        N/A       2018-07-12 Defendant Ningbo Sunny's Amended Response to               James Chiu                    Foundation; 801
                                                                             Plaintiff's RFA's, Nos. 5, 13, 14


    2269                             7/3/2017           N/A        N/A       2017-07-03 Plaintiff's Responses to Meade's First Set of             Victor Aniceto
                                                                             Interrogatories

    2270                              4/20/2018         N/A        N/A       2018-04-20 Plaintiff's Confidential Supplemental Responses to         Peter Moreo
                                                                             Meade's First Set of Interrogatories


    2271                              5/14/2018         N/A        N/A       2018-05-14 Plaintiff's Second Confidential Supplemental               Peter Moreo
                                                                             Responses to Meade's First Set of Rogs


    2272                              5/16/2018         N/A        N/A       2018-05-16 Plaintiff's Responses to Ningbo Sunny's First Set of       Peter Moreo
                                                                             Rogs
                                                Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 19 of 29
                                                         Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit      Depo Ex. No.    Date ID         Beg Bates   End Bates   Description                                                           Sponsoring            Admitted   Objections
     No.                                                                                                                                         Witness


    2273                            5/31/2018         N/A        N/A       2018-05-31 Plaintiff's Objections to Sunny Optic's First Set of         Peter Moreo
                                                                           Interrogatories

    2274        Sasian Ex. 347      11/3/2017         N/A        N/A       First Amended Complaint dated November 3, 2017                            Experts


    2275          Zona Ex. 354      11/3/2017         N/A        N/A       First Amended Complaint dated November 3, 2017                            Experts


    2276        Moreo Ex. 259       11/3/2017         N/A        N/A       First Amended Complaint dated November 3, 2017                          Peter Moreo



    2277          Moreo 30b6 Ex.    5/17/2013         N/A        N/A       May 17, 2013 Meade Press Release: Meade Instruments Corp.         Joe Lupica; James Chiu;
                       251                                                 Announces Merger Agreement; to be acquired by Jinghua Optics        Experts; Peter Moreo
                                                                           & Electronics

    2278          Moreo 30b6 Ex.   9/5/2018           N/A        N/A       Fourth Amended Notice of Rule 30(b)(6) Deposition of Plaintiff          Peter Moreo
                       230                                                 Optronic Technologies, Inc., D/B/A Orion dated 9/5/18


    2279          Moreo 30b6 Ex.     N/A             N/A         N/A       Glassdoor Reviews of Orion Telescopes and Binoculars                    Peter Moreo                    801
                       234

    2280          Moreo 30b6 Ex.     N/A             N/A         N/A       Orion Website - Orion Protecting U.S. Customers                         Peter Moreo                    Stip to Orion/Meade/Collusion
                       238                                                                                                                                                        (in trade for?) Websites

    2281          Moreo 30b6 Ex.    5/14/2018         N/A        N/A       Plaintiff's Second Confidential Supplemental Responses to               Peter Moreo
                       252                                                 Meade's First Set of Interrogatories, dated May 14, 2018


    2282          Moreo 30b6 Ex.    7/16/2013         N/A        N/A       Press Release: Meade Instruments Corp. Terminates JOC Merger       Joseph Lupica; James                Foundation; 801
                       254                                                 Agreement, Announces Merger Agreement with Affiliates of            Chiu; Experts; Peter
                                                                           Ningbo Sunny Electronics, Co., Ltd. for $4.21 Per Share, dated             Moreo
                                                                           7/16/13


    2283        Moreo Ex. 261        N/A              N/A        N/A       Handwritten Calculation                                                 Peter Moreo

    2284        Sasian Ex. 350       N/A              N/A         N/A      Webpage: MEADE ETX90 OBSERVER                                             Experts                      Foundation; 801

    2285        Sasian Ex. 351       N/A              N/A         N/A      Webpage: MEADE ETX125 OBSERVER                                            Experts                      Foundation; 801

    2286        Sasian Ex. 352       N/A              N/A         N/A      Webpage: MEADE LX200-ACF                                                  Experts                      Foundation; 801

    2287          Zona Ex. 353     1/3/2019           N/A         N/A      Expert Report of J. Douglas Zona, Ph.D., dated 1/3/19                     Experts


    2288           Zona Ex. 357      N/A              N/A         N/A      Article: J. Douglas Zona, "Structural approaches to estimating            Experts
                                                                           overcharges in price-fixing cases"


    2289           Zona Ex. 358     1/17/2003         N/A         N/A      FTC Working Paper 257: Focusing on Demand: Using eBay Data                Experts
                                                                           to Analyze the Demand for Telescopes, dated 1/17/2003


    2290                            5/31/2019         N/A         N/A      Redman Exhibit C - Schedule 1: Annual Income Statement 2012-        Experts; Peter Moreo               Foundation; 801
                                                                           2017

    2291                            5/31/2019         N/A        N/A       Redman Exhibit C - Schedule 2: Monthly Income Statements            Experts; Peter Moreo               Foundation; 801
                                                                           2012-2017

    2292                            5/31/2019         N/A        N/A       Redman Exhibit C - Schedule 3 & 4: Changes in Sales Channels        Experts; Peter Moreo               Foundation; 801
                                                                           and Sch 4 Rvw of Table

    2293                            5/31/2019         N/A        N/A       Redman Exhibit C - Schedule 5: Sunny and Synta Product Sales      Experts; Peter Moreo;                Foundation; 801
                                                                           20131101-20180503                                                 James Chiu

    2294                            5/31/2019         N/A        N/A       Redman Exhibit C - Schedule 6: Comparative Revenue Analysis       Experts; Peter Moreo;                Foundation; 801
                                                                                                                                             James Chiu

    2295                            5/31/2019         N/A        N/A       Saravia Exhibit 1 - Summary of Damages Calculated in Zona                 Experts
                                                                           Report
                                            Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 20 of 29
                                                     Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID         Beg Bates   End Bates   Description                                                         Sponsoring            Admitted   Objections
     No.                                                                                                                                   Witness


    2296                        5/31/2019         N/A        N/A       Saravia Exhibit 2 - Side-by-side Comparison of Three Different          Experts
                                                                       Orion Telescopes


    2297                        5/31/2019         N/A        N/A       Saravia Exhibit 3 - Consumer Telescope Industry Structure               Experts


    2298                        5/31/2019         N/A        N/A       Saravia Exhibit 4 - Breakdown of Alleged Input Price Overcharge         Experts
                                                                       Damages Calculated Using Dr. Zona's "Empircal" and "Structural"
                                                                       Methods


    2299                        5/31/2019         N/A        N/A       Saravia Exhibit 5 - 2-Member Cartel Markets with Cartel Share >         Experts
                                                                       70%, 1990-2012


    2300                        5/31/2019         N/A        N/A       Saravia Exhibit 6 - Histogram of Overcharge Rates of 2-Member           Experts
                                                                       Cartel Markets with Cartel Share > 70%, 1990-2012


    2301                        5/31/2019         N/A        N/A       Saravia Exhibit 7 - Dr. Zona's Estimated Damages from his               Experts                      Rule 402 (Hanover Shoe, Inc. v.
                                                                       "Empircal Method" are Sensitive to the Parameters                                                    United Shoe Machinery Corp. , 392
                                                                                                                                                                            U.S. 481 (1968))

    2302                        5/31/2019         N/A        N/A       Saravia Exhibit 8 - Share of Main Telescope Manufacturers from          Experts
                                                                       Total Import to the United States: 2012-2018


    2303                        5/31/2019         N/A        N/A       Saravia Workpaper 1: Mathematical Derivations, Saravia Rebuttal         Experts
                                                                       Report Production


    2304                        5/31/2019         N/A        N/A       Saravia Workpaper 2: Adjustments to Dr. Zona's Synergy                  Experts
                                                                       Estimates of the Meade Acqusition and Subsequent Damages,
                                                                       Saravia Rebuttal Report Production


    2305                        5/30/2013         N/A        N/A       Meade Instruments Corp., SEC Form 10-K for Period Ended              Celeste Saravia
                                                                       February 28, 2013, Filed on May 30, 2013
                                                                       (“Meade 2013 10-K”)

    2306                         N/A             N/A         N/A       “Ultimate Best Telescope Buying Guide 2019,” The Planets,         Experts; Joe Lupica;               Foundation; 801
                                                                       Undated, https://theplanets.org/best- telescopes-buying-guide/    Victor Aniceto; James
                                                                                                                                           Chiu; Peter Moreo


    2307                         N/A             N/A         N/A       “Gskyer Telescope, AZ50350 German Technology Telescope,           Experts; Joe Lupica;               Foundation; 801
                                                                       Travel Refractor Telescope for Kids: Toys & Games,”               Victor Aniceto; James
                                                                       Amazon.com, Undated, https://www.amazon.com/Gskyer-                 Chiu; Peter Moreo
                                                                       Telescope- AZ50350-Technology-
                                                                       Refractor/dp/B017X3NXKU/ref=sr_1_fkmr0_1?s=toys- and-
                                                                       games&ie=UTF8&qid=1549430557&sr=1-1-
                                                                       fkmr0&keywords=refractor+telescope




    2308                         N/A             N/A         N/A       “CT80 EQ 80mm Retractor Telescope Kit: Toys & Games,”             Experts; Joe Lupica;               Foundation; 801
                                                                       Amazon.com, Undated, https://www.amazon.com/Orion-CT80-           Victor Aniceto; James
                                                                       80mm- Refractor- Telescope/dp/B07F1QT6PS/ref=sr_1_5?s=toys-         Chiu; Peter Moreo
                                                                       and- games&ie=UTF8&qid=1549430628&sr=1-
                                                                       5&keywords=refractor+telescope
                                         Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 21 of 29
                                                  Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID      Beg Bates   End Bates   Description                                                         Sponsoring             Admitted   Objections
     No.                                                                                                                                Witness


    2309                         N/A           N/A        N/A       “Carson SkySeeker Newtonian Reflector Telescope                        Experts; Joe                   Foundation; 801
                                                                    with Dobsonian Mount, 15–37.5X,” Amazon.com,                      Lupica;Victor Aniceto;
                                                                                                                                     James Chiu; Peter Moreo




    2310                         N/A          N/A         N/A       “Orion Atlas 8 EQ-G GoTo Reflector Telescope: Educational and     Experts; Joe Lupica;                Foundation; 801
                                                                    Hobby Telescopes: Electronics,”                                   Victor Aniceto; James
                                                                                                                                        Chiu; Peter Moreo




    2311                         N/A          N/A         N/A       “Buying Guide for Your First Telescope: Types of                  Experts; Joe Lupica;                Foundation; 801
                                                                                                                                      Victor Aniceto; James
                                                                                                                                        Chiu; Peter Moreo




    2312                         N/A          N/A         N/A       “Orion 10022 StarMax 90mm TableTop Maksutov-Cassegrain            Experts; Joe Lupica;                Foundation; 801
                                                                    Telescope,” Amazon.com, Undated,                                  Victor Aniceto; James
                                                                                                                                        Chiu; Peter Moreo




    2313                         N/A          N/A         N/A       “Celestron CGE Pro 1400 14”/356mm CatadioptricTelescope Kit,”     Experts; Joe Lupica;                Foundation; 801
                                                                    Amazon.com, Undated,                                              Victor Aniceto; James
                                                                                                                                        Chiu; Peter Moreo




    2314                         N/A          N/A         N/A       “Telescope Buyer’s Guide,” Orion, Undated,                        Experts; Joe Lupica;                Foundation; 801
                                                                                                                                      Victor Aniceto; James
                                                                                                                                        Chiu; Peter Moreo




    2315                         N/A          N/A         N/A       “Orion SkyQuest XX12g GoTo Truss Tube Dobsonian Telescope,”       Experts; Joe Lupica;                Foundation; 801
                                                                    Orion, Undated,                                                   Victor Aniceto; James
                                                                    https://www.telescope.com/Orion/Telescopes/Advanc ed-               Chiu; Peter Moreo
                                                                    Telescopes/Orion-SkyQuest-XX12g-GoTo-Truss- Tube-Dobsonian-
                                                                    Telescope/rc/2160/pc/- 1/c/1/sc/23/p/102637.uts



    2316                         N/A          N/A         N/A       “Orion Observer II 70mm Altazimuth Refractor Telescope,”          Experts; Joe Lupica;                Foundation; 801
                                                                    Undated, https://www.telescope.com/Telescopes/Refractor-          Victor Aniceto; James
                                                                    Telescopes/Refractor-Telescopes-for-Beginners/Orion- Observer-      Chiu; Peter Moreo
                                                                    II-70mm-Altazimuth-Refractor-
                                                                    Telescope/pc/1/c/10/sc/331/p/117098.uts?refineByCa
                                                                    tegoryId=331
                                         Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 22 of 29
                                                  Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID      Beg Bates   End Bates   Description                                                         Sponsoring            Admitted   Objections
     No.                                                                                                                                Witness


    2317                         N/A          N/A         N/A       “Orion StarBlast 6i IntelliScope Reflector Telescope,” Undated,   Experts; Joe Lupica;               Foundation; 801
                                                                    https://www.telescope.com/Telescopes/Reflector-                   Victor Aniceto; James
                                                                    Telescopes/TableTop-Reflector-Telescopes/Orion- StarBlast-6i-       Chiu; Peter Moreo
                                                                    IntelliScope-Reflector-
                                                                    Telescope/pc/1/c/11/sc/340/p/102026.uts?refineByCa
                                                                    tegoryId=340



    2318                         N/A          N/A         N/A       “Orion SkyView Pro 180mm GoTo Maskutov- Cassegrain,”              Experts; Joe Lupica;               Foundation; 801
                                                                    Undated, https://www.telescope.com/Orion/Telescopes/Cassegr       Victor Aniceto; James
                                                                    ain-Telescopes/Orion-SkyView-Pro-180mm-GoTo- Maksutov-              Chiu; Peter Moreo
                                                                    Cassegrain-Telescope/rc/2160/pc/-
                                                                    1/c/1/sc/14/p/24762.uts?sortByColumnName=SortBy
                                                                    PriceDescending



    2319                         N/A          N/A         N/A       Meade's "Infinity 50MM Refracting Telescope," Undated,            Victor Aniceto; James              Foundation; 801
                                                                    https://www.meade.com/infinity-50mm- altazimuth-                   Chiu; Joseph Lupica
                                                                    refractor.html


    2320                         N/A          N/A         N/A       Meade's "Polaris 130MM Reflector Telescope," Undated,             Victor Aniceto; James              Foundation; 801
                                                                    https://www.meade.com/polaris-130mm- german-equatorial-            Chiu; Joseph Lupica
                                                                    reflector.html


    2321                         N/A          N/A         N/A       Meade's "ETX125 Observer Maksutov-Cassegrain Telescope,"          Victor Aniceto; James              Foundation; 801
                                                                    Undated, https://www.meade.com/www- meade-com-products-            Chiu; Joseph Lupica
                                                                    telescopes-etx-125-observer- etx-125-observer-html.html



    2322                         N/A          N/A         N/A       Meade's "LX600 ACF Telescope - 12" F/8," Undated,                 Victor Aniceto; James              Foundation; 801
                                                                    https://www.meade.com/lx600-acf-12-f-8.html                        Chiu; Joseph Lupica


    2323                         N/A           N/A        N/A       Celestron's "Powerseeker 50AZ Telescope," Undated,                Victor Aniceto; James              Foundation; 801
                                                                    https://www.celestron.com/products/powerseeker- 50az-              Chiu; Joseph Lupica
                                                                    telescope


    2324                         N/A           N/A        N/A       Celestron's "SkyProdigy 130 Computerized Telescope," Undated,     Victor Aniceto; James              Foundation; 801
                                                                    https://www.celestron.com/products/skyprodigy-130-                 Chiu; Joseph Lupica
                                                                    computerized-telescope


    2325                         N/A           N/A        N/A       Celestron's "GGX-L Equatorial 1400 HD Telescope," Undated,        Victor Aniceto; James              Foundation; 801
                                                                    https://www.celestron.com/products/cgx-l- edgehd-1400-             Chiu; Joseph Lupica
                                                                    telescope


    2326                         N/A           N/A        N/A       Celestron's "Stargate 500 SynScan 20 Truss Dobsonian,"            Victor Aniceto; James              Foundation; 801
                                                                    Undated, https://www.skywatcherusa.com/collections/stargate-       Chiu; Joseph Lupica
                                                                    dobsonians/products/stargate-500-synscan-20-truss- dobsonian



    2327                         N/A           N/A        N/A       Celestron's "Esprit 150mm ED Triplet APO Refractor," Undated,     Victor Aniceto; James              Foundation; 801
                                                                    https://www.skywatcherusa.com/collections/esprit-ed- triplet-      Chiu; Joseph Lupica
                                                                    apo-refractors/products/esprit-150mm-ed- triplet-apo-refractor




    2328                         N/A           N/A        N/A       Skywatcher's "EQ6-R Pro," Undated,                                Victor Aniceto; James              Foundation; 801
                                                                    https://www.skywatcherusa.com/products/eq6-r-pro                   Chiu; Joseph Lupica


    2329                         N/A           N/A        N/A       “JOC Company Profile,” JOC, Undated,                              Experts; Joe Lupica;               Foundation; 801
                                                                    http://www.joctech.com/about.asp?id=1                             Victor Aniceto; James
                                                                                                                                           Chiu; Peter
                                                                                                                                              Moreo
                                         Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 23 of 29
                                                  Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID      Beg Bates   End Bates   Description                                                           Sponsoring            Admitted   Objections
     No.                                                                                                                                  Witness


    2330                         N/A           N/A        N/A       “About Long Perng,” Long Perng, Undated,                            Experts; Joe Lupica;               Foundation; 801
                                                                    http://www.longperng.com.tw/about.php?act=history                   Victor Aniceto; James
                                                                                                                                             Chiu; Peter
                                                                                                                                                Moreo
    2331                         N/A          N/A         N/A       “About United Optics,” United Optics, Undated,                      Experts; Joe Lupica;               Foundation; 801
                                                                    http://www.united-optics.com/shownew1.asp                           Victor Aniceto; James
                                                                                                                                             Chiu; Peter
                                                                                                                                                Moreo
    2332                         N/A          N/A         N/A       “About Barride Optics,” Barride Optics, Undated,                    Experts; Joe Lupica;               Foundation; 801
                                                                    https://www.barride-optics.com/html/about.html                      Victor Aniceto; James
                                                                                                                                             Chiu; Peter
                                                                                                                                                Moreo
    2333                         N/A          N/A         N/A       “About Vixen,” Vixen, Undated,                                      Experts; Joe Lupica;               Foundation; 801
                                                                    https://www.vixenoptics.com/aboutus.asp                             Victor Aniceto; James
                                                                                                                                             Chiu; Peter
                                                                                                                                                Moreo
    2334                         N/A          N/A         N/A       “About Astro-Physics,” Astro-Physics, Undated, http://www.astro-    Experts; Joe Lupica;               Foundation; 801
                                                                    physics.com/                                                        Victor Aniceto; James
                                                                                                                                             Chiu; Peter
                                                                                                                                                Moreo
    2335                         N/A          N/A         N/A       “About Takahashi Seisakusho,” Takahashi America, Undated,           Experts; Joe Lupica;               Foundation; 801
                                                                    http://www.takahashiamerica.com/moreinfo/ about-takahashi-          Victor Aniceto; James
                                                                    seisakusho/,                                                          Chiu; Peter Moreo


    2336                         N/A           N/A        N/A       “Reflector,”                                                        Experts; Joe Lupica;               Foundation; 801
                                                                    Takahashi America, Undated,                                         Victor Aniceto; James
                                                                    http://www.takahashiamerica.com/telescopes/reflecto rs/               Chiu; Peter Moreo


    2337                         N/A          N/A         N/A       “About Telescope Engineering Company,” Telescope Engineering        Experts; Joe Lupica;               Foundation; 801
                                                                    Company, Undated, https://www.telescopengineering.com/              Victor Aniceto; James
                                                                                                                                          Chiu; Peter Moreo


    2338                         N/A          N/A         N/A       “About Tele Vue,” Tele Vue Optics, Undated,                         Experts; Joe Lupica;               Foundation; 801
                                                                    http://www.televue.com/engine/TV3b_page.asp?id=1 3                  Victor Aniceto; James
                                                                                                                                             Chiu; Peter
                                                                                                                                                Moreo
    2339                         N/A          N/A         N/A       “Bresser GMBH – Company Profile,” Bresser, Undated,                 Experts; Joe Lupica;               Foundation; 801
                                                                    https://www.bresser.de/c/en/bressergmbh/                            Victor Aniceto; James
                                                                    company-profile/                                                      Chiu; Peter Moreo


    2340                         N/A          N/A         N/A       Dennis Di Cicco, “Celestron Sold (Again),” Sky & Telescope, April   Experts; Joe Lupica;               Foundation; 801
                                                                    7, 2005, https://www.skyandtelescope.com/astronomy-                 Victor Aniceto; James
                                                                    news/celestron-sold-again/, accessed February 8, 2019.; “Synta        Chiu; Peter Moreo
                                                                    Optical Technology And Celestron Announce A New Telescope
                                                                    Supplier in the US,” Celestron, May 22, 2008,
                                                                    https://www.celestron.com/blogs/press- releases/synta-optical-
                                                                    technology-and-celestron- announce-a-newtelescope-
                                                                    supplier-in-the-us




    2341                         N/A          N/A         N/A       “Synta Optical Technology And Celestron Announce A New              Experts; Joe Lupica;               Foundation; 801
                                                                    Telescope Supplier in the US,” Celestron, May 22, 2008,             Victor Aniceto; James
                                                                    https://www.celestron.com/blogs/press- releases/synta-optical-        Chiu; Peter Moreo
                                                                    technology-and-celestron- announce-a-new-telescope-supplier-in-
                                                                    the-us



    2342                         N/A          N/A         N/A       "Office of Fair Trading has Closed", GOV.UK, Undated,                   Experts                        Foundation; 801
                                                                    https://www.gov.uk/government/organisations/office- of-fair-
                                                                    trading
                                             Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 24 of 29
                                                      Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID          Beg Bates   End Bates   Description                                                        Sponsoring            Admitted   Objections
     No.                                                                                                                                   Witness


    2343                          N/A             N/A         N/A       “Advanced Telescopes,” Orion,                                    Experts; Joe Lupica;               Foundation; 801
                                                                        https://www.telescope.com/Orion/Telescopes/Advanc ed-            Victor Aniceto; James
                                                                        Telescopes/rc/2160/pc/1/23.uts?&pageSize=74&defa                   Chiu; Peter Moreo
                                                                        ultPageSize=20&mode=viewall&categor%E2%80%A6



    2344                          N/A             N/A         N/A       “Best Beginner Telescopes,” Orion, Undated,                      Experts; Joe Lupica;               Foundation; 801
                                                                        https://www.telescope.com/Orion/Telescopes/Beginne r-            Victor Aniceto; James
                                                                        Telescopes/rc/2160/pc/1/21.uts, accessed February 5, 2019          Chiu; Peter Moreo




    2345                         5/22/2013         N/A        N/A       Kevin Sablan, “Meade Sold to Chinese Company,” The Orange        Experts; Joe Lupica;               Foundation; 801
                                                                        County Register, May 22, 2013,                                   Victor Aniceto; James
                                                                        https://www.ocregister.com/2013/05/22/meade-sold- to-chinese-             Chiu
                                                                        company/



    2346                         7/17/2013         N/A        N/A       Kevin Sablan, “Irvine-based Meade changes suitors again,” The    Experts; Joe Lupica;               Foundation; 801
                                                                        Orange County Register, July 17, 2013,                           Victor Aniceto; James
                                                                        https://www.ocregister.com/2013/07/17/irvine-based- meade-                Chiu
                                                                        changes-suitors-again/


    2347                         7/16/2013         N/A        N/A       Jane Yu, "Meade Agrees to Sale for $5.5M," Orange County         Experts; Joe Lupica;               Foundation; 801
                                                                        Business Journal,                                                Victor Aniceto; James
                                                                        July 16, 2013,                                                            Chiu
                                                                        https://www.ocbj.com/news/2013/jul/16/meade- agrees-sale-
                                                                        55m/

    2348                       10/15/2013          N/A        N/A       Shan Li, “Meade Instruments sold to Chinese telescope company    Experts; Joe Lupica;               Foundation; 801
                                                                        for $5.9 million,” Los Angeles Times,                            Victor Aniceto; James
                                                                        October 15, 2013,                                                         Chiu
                                                                        http://articles.latimes.com/2013/oct/15/business/la-fi- mo-
                                                                        meade-instruments-ningbo-20131015



    2349                          N/A             N/A         N/A       “Celestron EdgeHD 1400 Schmidt-Cassegrain Optical Tube,”         Experts; Joe Lupica;               Foundation; 801
                                                                        Undated, https://www.telescope.com/Orion/Telescopes/Expert-      Victor Aniceto; James
                                                                        Telescopes/Celestron-EdgeHD-1400-Schmidt- Cassegrain-Optical-             Chiu
                                                                        Tube/rc/2160/pc/- 1/c/1/sc/24/p/9572.uts, accessed January 23,
                                                                        2019; and Orion Observer II
                                                                        60mm AZ Refractor Telescope Starter Kit,” Undated,
                                                                        https://www.telescope.com/Orion/Telescopes/Best- Telescopes-
                                                                        for-Kids/rc/2160/pc/1/459.uts




    2350                          N/A             N/A         N/A       Meade Instruments ETX125 Observer Maksutov- Cassegrain             Victor Aniceto;                  Foundation; 801
                                                                        Telescope Product Listing, https://www.meade.com/www-meade-        James Chiu
                                                                        com-products- telescopes-etx-125-observer-etx-125-observer-
                                                                        html.html



    2351                          N/A              N/A        N/A       Meade Instruments Infinity 50MM Refracting Telescope Product       Victor Aniceto;                  Foundation; 801
                                                                        Listing, https://www.meade.com/infinity-50mm-altazimuth-           James Chiu
                                                                        refractor.html
                                              Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 25 of 29
                                                       Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.     Date ID         Beg Bates       End Bates    Description                                                           Sponsoring            Admitted   Objections
     No.                                                                                                                                            Witness


    2352                            N/A             N/A             N/A       Meade Instruments LX600 AF Telescope - 12" F/8 Product Listing,       Victor Aniceto;                  Foundation; 801
                                                                              https://www.meade.com/lx600-acf- 12-f-8.html                          James Chiu



    2353                            N/A             N/A             N/A       Meade Instruments Polaris 130MM Reflector Telescope Product           Victor Aniceto;                  Foundation; 801
                                                                              Listing, https://www.meade.com/polaris-130mm-german-                  James Chiu
                                                                              equatorial-reflector.html


    2354                         8/15/2019          N/A             N/A       Corrected Moreo Declaration iso Plaintiff's Reply MSJ dated           Peter Moreo                      403
                                                                              8/15/19 [ECF 291-1], and Exhibit 1 [public redacted; ECF 308-
                                                                              14]

    2355         Lupica Ex. 87   2/18/2014      NSE00013677     NSE00013679   Email from Victor Aniceto to Joe Lupica on 2/18/14 re weekly      Joseph Lupica; Victor
                                                                              cash plan                                                         Aniceto

    2356                         12/12/2013     OTB01455708     OTB01455710   Email from Jason Espinosa to Joyce Huang on 12/12/13 with           Jason Espinosa;
                                                                              attachment re PO 45303                                              James Chiu; Peter
                                                                                                                                                  Moreo
    2357                         3/13/2014      OTB01461484     OTB01461487   Email from Jason Espinosa to Anna Tobin, Calvin Mok on 3/13/14      Jason Espinosa; Peter
                                                                              with attachment [20140313082534383.pdf]                             Moreo


    2358                         1/27/2014      NSE02187038     NSE02187042   Email from Joyce Huang to James Chiu, Lena Wang on 1/27/14               James Chiu                    Foundation; 801
                                                                              with attachments [2K4SY003 PACKING LIST.xls; 2K4SY003
                                                                              INVOICE.xls]


    2359                         5/22/2014      OTB00017603     OTB00017625   File Name: ORIONSCAN017586                                            Jason Espinosa;
                                                                                                                                                      Peter Moreo
    2360                         4/24/2014      NSE02193803     NSE02193806   Email from James Chiu to Joyce Huang on 4/24/14 with                    James Chiu                     Foundation; 801
                                                                              attachments [2K4SY013 BL.tif; 2K4SY013 PACKING LIST.xls;
                                                                              2K4SY013 INVOICE.xls]


    2361                          9/3/2015      NSE01888736     NSE01888740   Email from James Chiu to Joyce Huang on 9/3/15 with                Jason Espinosa; Peter               Foundation; 801
                                                                              attachments [2K5SY043 PACKING LIST.xls; 2K5SY043                   Moreo; Experts; James
                                                                              INVOICE.xls]                                                               Chiu

    2362                          8/6/2015      NSE01883846     NSE01883853   Email from James Chiu to Joyce Huang on 8/6/15 with                Jason Espinosa; Peter               Foundation; 801
                                                                              attachments [2K5SY035 PACKING LIST.xls; 2K5SY036 PACKING           Moreo; Experts; James
                                                                              LIST.xls; 2K5SY035 INVOICE.xls; 2K5SY036 INVOICE.xls;                      Chiu
                                                                              2K5SY035 CONTAINER LIST.xls; 2K5SY035 BL.tif; 2K5SY063
                                                                              BL.tif]



    2363                         5/12/2014      OTB01463785     OTB01463787   Email from Jason Espinosa to Joyce Huang on 5/12/14 with            Jason Espinosa; Peter
                                                                              attachments [IMG_0001.pdf; IMG_0002.pdf]                            Moreo


    2364                         7/22/2014      OTB01466646     OTB01466649   Email from Jason Espinosa to Anna Tobin, Calvin Mok on 7/22/14      Jason Espinosa; Peter
                                                                              with attachment [20140722114623701.pdf]                             Moreo


    2365                          7/3/2014      NSE02193930     NSE02193932   Email from James Chiu to Joyce Huang on 7/03/14 with                     James Chiu                    Foundation; 801
                                                                              attachments [2K4SY032 PACKING LIST.xls;2K4SY032
                                                                              INVOICE.xls]

    2366                          8/1/2014      OTB01467158     OTB01467159   Email from Jason Espinosa to Joyce Huang on 8/01/14 with            Jason Espinosa; Peter
                                                                              attachment [IMG_0002.pdf]                                           Moreo

    2367                         11/21/2014       OTB01476692   OTB01476697   Email from Jason Espinosa to Anna Tobin, Calvin Mok on              Jason Espinosa; Peter
                                                                              11/21/14 with attachment [IMG_0001.pdf]                             Moreo


    2368                                          NSE01919918   NSE01919922   Email from Nina Jin to James Chiu, Lena Wang on 10/28/14 with            James Chiu                    Foundation; 801
                                 10/28/2014                                   attachments [2K4SY054 PACKING LIST.xls; 2K4SY056 PACKING
                                                                              LIST.xls; 2K4SY056 INVOICE.xls; 2K4SY054 INVOICE.xls]
                                            Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 26 of 29
                                                     Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID          Beg Bates       End Bates    Description                                                       Sponsoring             Admitted   Objections
     No.                                                                                                                                       Witness


    2369                       9/30/2015         OTB00015209   OTB00015221   Invoices and Packing/Weight Lists dated 2015 [file Name:        Jason Espinosa; Peter               Foundation
                                                                             ORIONSCAN015192]                                                Moreo

    2370                       10/23/2015        NSE01883967   NSE01883976   Email from James Chiu to Joyce Huang on 10/23/15 with                James Chiu                     Foundation; 801
                                                                             attachments [2K5SY055 BL.tif; 2K5SY055 PACKING LIST.xls;
                                                                             2K5SY056 PACKING LIST.xls; 2K5SY055 INVOICE.xls; 2K5SY056
                                                                             INVOICE.xls;
                                                                             2K5SY056 BL.tif; 2K5SY055 CONTAINER LIST.xls;
                                                                             2K5SY063 INVOICE.xls; 2K5SY063 PACKING
                                                                             LIST.xls]



    2371                       11/25/2015        OTB00016862   OTB00016889   US Customs Entry Summary & Packing Lists dated 2015 [file       Jason Espinosa; Peter               Foundation
                                                                             Name: ORIONSCAN016845]                                          Moreo

    2372                       12/16/2013        NSE02185308   NSE02185309   Email from Joyce Huang to James Chiu on 12/16/2013 with        Jason Espinosa; Peter                Foundation; 801
                                                                             attachments [filename IMG_0006.pdf]                            Moreo; Experts; James
                                                                                                                                                    Chiu

    2373                       10/20/2015        NSE01883964   NSE01883966   Email from James Chiu to Joyce Huang on 10/20/15 with                James Chiu                     Foundation; 801
                                                                             attachments [2K5SY054 INVOICE.xls; 2K5SY054 PACKING
                                                                             LIST.xls]

    2374                       11/19/2015   OTB00209349        OTB00209350   Email from Jason Espinosa to Peter Moreo, Raj Seshadri on       Jason Espinosa; Peter
                                                                             11/19/15 re PO approval needed with attachment                  Moreo


    2375                       2/18/2016         OTB01445387   OTB01445389   Invoice and Packing Slips dated 1/14/16 [file name: IMG.pdf]    Jason Espinosa; Peter
                                                                                                                                             Moreo

    2376                       2/17/2016     NSE2648983        NSE2648987    Email from James Chiu to Joyce Huang on 2/17/16 with                 James Chiu                     Foundation; 801
                                                                             attachments [2K6SY010 INVOICE.xls; 2K6SY010 PACKING
                                                                             LIST.xls; 2K6SY010 BL COPY.pdf]


    2377                       6/23/2016         OTB00007184   OTB00007205   Invoices and Packing Slips [file name: ORIONSCAN007167]            Jason Espinosa;
                                                                                                                                            Peter Moreo; James Chiu

    2378                       6/15/2016       NSE01843876     NSE01843879   Email from James Chiu to Joyce Huang on 6/15/2016 with               James Chiu                     Foundation; 801
                                                                             attachments [2K6SY049 BL.pdf; 2K6SY049 INVOICE.xls;
                                                                             2K6SY049 PACKING LIST.xls]


    2379                       5/13/2015       NSE01888766     NSE01888769   Email from James Chiu to Joyce Huang on 5/13/15 with           Jason Espinosa; Peter                Foundation; 801
                                                                             attachments [2K5SY014 PACKING LIST.xls; 2K5SY014               Moreo; Experts; James
                                                                             INVOICE.xls; 2K5SY014 BL.tif]                                          Chiu


    2380                       5/13/2015       NSE01883770     NSE01883773   Email from James Chiu to Joyce Huang on 5/14/15 with           Jason Espinosa; Peter                Foundation; 801
                                                                             attachments [2K5SY015 PACKING LIST.xls; 2K5SY015               Moreo; Experts; James
                                                                             INVOICE.xls; 2K5SY015 BL.tif]                                          Chiu


    2381                        5/6/2015       NSE01883779     NSE01883784   Email from James Chiu to Joyce Huang on 5/7/15 with            Jason Espinosa; Peter                Foundation; 801
                                                                             attachments [2K5SY018 PACKING LIST.xls; 2K5SY018               Moreo; Experts; James
                                                                             INVOICE.xls; 2K5SY017 PACKING LIST.xls; 2K5SY017-                      Chiu
                                                                             CREDIT.xls; 2K5SY017- INVOICE.xls]


    2382                       8/19/2016       OTB00006522     OTB00006532   US Customs Entry Summary & Packing Lists & Invoices dated          Jason Espinosa;
                                                                             2016 [file name: ORIONSCAN006505]                              Peter Moreo; James Chiu

    2383                       7/18/2016       NSE01885923     NSE01885926   Email from James Chiu to Joyce Huang on 7/18/16 with                 James Chiu                     Foundation; 801
                                                                             attachments [2K6SY036 BL.pdf; 2K6SY036 PACKING LIST.xls;
                                                                             2K6SY036 INVOICE.xls]
                                              Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 27 of 29
                                                       Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.    Date ID          Beg Bates     End Bates    Description                                                            Sponsoring            Admitted   Objections
     No.                                                                                                                                           Witness


    2384                         8/6/2015       NSE02182911   NSE02182919   Email from Joyce Huang to James Chiu on 8/6/15 with                 Jason Espinosa; Peter               Foundation; 801
                                                                            attachments [2K5SY035 PACKING LIST.xls; 2K5SY036 PACKING            Moreo; Experts; James
                                                                            LIST.xls; 2K5SY035 INVOICE.xls; 2K5SY036 INVOICE.xls;                       Chiu
                                                                            2K5SY035 CONTAINER LIST.xls; 2K5SY035 BL.tif; 2K5SY063
                                                                            BL.tif]



    2385                         8/9/2016       OTB00334793   OTB00334794   Email from Jason Espinosa to Joyce Huang on 8/09/16 re PO            Jason Espinosa; Peter
                                                                            49334 with attachment [IMG_003.pdf]                                  Moreo


    2386                        11/30/2016      OTB00221464   OTB00221470   Email from Jason Espinosa to Calvin Mok, Luis Santiago on           Jason Espinosa; Peter
                                                                            11/30/16 re New Confirmation for C/Orion Telescope S/Ningbo          Moreo; James Chiu
                                                                            Sunny with attachment [20161130092017269.pdf]



    2387                          11/1/2016     NSE01842903   NSE01842908   Email from James Chiu to Joyce Huang on 11/01/16 with                     James Chiu                    Foundation; 801
                                                                            attachments [2K6SY071 PACKING LIST.xls; 2K6SY071
                                                                            INVOICE.xls; 2K6SY070 INVOICE.xls;
                                                                            2K6SY070 PACKING LIST.xls]


    2388                          11/1/2016     NSE01842903   NSE01842904   Defendants' Certified Translation of NSE01842903 -                                                      Foundation; 801
                                                                            NSE01842904

    2389                          3/10/2015     OTB01554352   OTB01554355   Email from Nancy at Synta to Jason Espinosa on 3/10/15 with          Jason Espinosa; Peter              Foundation; 801
                                                                            attachments [15071.xls; 15071-pl.pdf]                                Moreo


    2390                         2/5/2015       OTB01554276   OTB01554279   Email from Nancy at Synta to Jason Espinosa on 2/05/15 with          Jason Espinosa; Peter              Foundation; 801
                                                                            attachment [14405.xls]                                               Moreo

    2391                          7/27/2017     OTB00000791   OTB00000795   Orion Wire Transfer Requests; Commercial Invoice dated 7/27/17       Jason Espinosa; Peter
                                                                            [file name: ORIONSCAN000774]                                         Moreo


    2392                          4/25/2014     OTB03643062   OTB03643117   Email from Raj Seshadri to Peter Moreo on 4/24/14 re Acquisition     Peter Moreo; Experts               Foundation; 801
                                                                            Opportunity with attachment



    2393                          6/12/2015     OTB03651654   OTB03651659   Email from Raj Seshadri to James Caccavo, Jack Williams, Jack        Peter Moreo; Experts               Foundation; 801
                                                                            Wyant, Garrett Potter, Peter Moreo on 6/12/15 with attachments
                                                                            [2015_Orion_BOD Liquidity Event Update 6 12 2015.pdf; Target
                                                                            List 6
                                                                            12 2015.xlsx; PEG LIST 1. 6 11 15.xls]



    2394                         2/8/2016       NSE00393868   NSE00393869   Email between Meade dated 2/08/16 with 2015 Balance Sheet            Joe Lupica; Victor                 Foundation; 801
                                                                            attachment [Financials FY12 13 14 & 15 - Sunny.xlsx]                 Aniceto; Experts


    2395                          6/26/2015     OTB00012930   OTB00012950   US Customs Entry Summaries & Purchase Orders & Invoices             Jason Espinosa; Peter
                                                                            dated 2015 [file name: ORIONSCAN012913]                              Moreo; James Chiu;
                                                                                                                                                       Experts

    2396                          8/28/2015     OTB00012692   OTB00012713   US Customs Entry Summaries & Invoices & Packing Lists dated         Jason Espinosa; Peter
                                                                            2015 [file name: ORIONSCAN012675]                                    Moreo; James Chiu;
                                                                                                                                                       Experts

    2397                          10/5/2015     OTB00016144   OTB00016156   US Customs Entry Summaries & Packing Lists & Invoices dated         Jason Espinosa; Peter
                                                                            2015 [file name: ORIONSCAN016127]                                    Moreo; James Chiu;
                                                                                                                                                       Experts

    2398                          1/28/2015     OTB00015356   OTB00015373   Packing Lists & Purchase Orders dated 2014 [file name:             Jason Espinosa; Peter
                                                                            ORIONSCAN015339]                                                   Moreo; Experts

    2399                       4/29/2015        OTB00013378   OTB00013397   US Customs Entry Summaries & Invoices & Packing Lists dated        Jason Espinosa; Peter
                                                                            2015 [file name: ORIONSCAN013361]                                  Moreo; Experts
                                            Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 28 of 29
                                                     Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.    Date ID        Beg Bates     End Bates    Description                                                         Sponsoring           Admitted   Objections
     No.                                                                                                                                      Witness


    2400                       4/10/2015      OTB00013422   OTB00013450   US Customs Entry Summaries & Purchase Orders & Invoices         Jason Espinosa; Peter
                                                                          dated 2015 [file name: ORIONSCAN013405]                         Moreo; Experts


    2401                       2/13/2017      OTB00000970   OTB00000981   Commercial Invoices & Purchases Orders dated 2017 [file name:   Jason Espinosa; Peter
                                                                          ORIONSCAN000953]                                                Moreo; Experts

    2402                       1/31/2017      OTB00001016   OTB00001040   US Customs Entry Summaries & Invoices dated 2017 [file name: Jason Espinosa; Peter
                                                                          ORIONSCAN000999]                                             Moreo; Experts

    2403                       3/8/2017       OTB00225254   OTB00225257   Email from Jason Espinosa to Aaron Corrie on 3/8/2017 with      Jason Espinosa; Peter
                                                                          attachment [20170308073819730.pdf]                              Moreo; Experts


    2404                        3/7/2017      OTB00001332   OTB00001341   US Customs Entry Summaries & Invoices [file name:               Jason Espinosa; Peter
                                                                          ORIONSCAN001315]                                                Moreo; Experts

    2405                        8/6/2016      OTB00008860   OTB00008868   Packing Lists & Invoices dated 2016 [file name:                 Jason Espinosa; Peter
                                                                          ORIONSCAN008843]                                                Moreo; Experts

    2406                       8/16/2016      NSE01850358   NSE01850364   Email from James Chiu to Joyce Huang on 8/16/16 with            James Chiu; Experts
                                                                          attachments [2K6SY064 INVOICE.xls; 2K6SY064 PACKING
                                                                          LIST.xls; 2K6SY062 INVOICE.xls; 2K6SY062 PACKING LIST.xls;
                                                                          2K6SY063 INVOICE.xls; 2K6SY063 PACKING LIST.xls]



    2407                       2/14/2017      OTB03500985   OTB03500998   Purchase Orders & Invoices [file name: Good Advance              Jason Espinosa; Peter
                                                                          01.18.17.pdf]                                                    Moreo; Experts; James
                                                                                                                                                   Chiu

    2408                       2/14/2017      OTB03500999   OTB03501012   Purchase Orders & Invoices [file name: Good Advance              Jason Espinosa; Peter
                                                                          01.23.17.pdf]                                                    Moreo; Experts; James
                                                                                                                                                   Chiu

    2409                       8/10/2014      OTB00021565   OTB00021598   Purchase Orders & Packing Lists & Invoices dated 2014 [file      Jason Espinosa; Peter
                                                                          name: ORIONSCAN021548]                                           Moreo; Experts; James
                                                                                                                                                   Chiu

    2410                       1/23/2015      OTB01480359   OTB01480361   Email from Jason Espinosa to Peter Moreo, Raj Seshadri on        Jason Espinosa; Peter
                                                                          1/23/2015 re PO approval with attachment                         Moreo; Experts; James
                                                                          [20150123123828395.pdf]                                                  Chiu

    2411                       11/13/2015     OTB03662738   OTB03662745   Wire Request & Invoices [file name: 20151113125444792.pdf]       Jason Espinosa; Peter
                                                                                                                                           Moreo; Experts; James
                                                                                                                                                   Chiu

    2412                        9/25/2015     NSE01883893   NSE01883896   Email from James Chiu to Joyce Huang on 9/25/15 with             Jason Espinosa; Peter              801
                                                                          attachments [2K5SY043 PACKING LIST.xls; 2K5SY043                 Moreo; Experts; James
                                                                          INVOICE.xls; 2K5SY043 BL.tif]                                            Chiu


    2413                        7/16/2015     OTB00012301   OTB00012323   US Customs Entry Summaries & Packing Lists dated 2015 [file      Jason Espinosa; Peter
                                                                          name: ORIONSCAN012284]                                           Moreo; Experts; James
                                                                                                                                                   Chiu

    2414                         6/8/2015     NSE01883789   NSE01883795   Email from James Chiu to Joyce Huang on 6/8/15 with              Jason Espinosa; Peter              801
                                                                          attachments [2K5SY021 PACKING LIST.xls; 2K5SY022 PACKING         Moreo; Experts; James
                                                                          LIST.xls; 2K5SY022 INVOICE.xls; 2K5SY021 INVOICE.xls;                    Chiu
                                                                          2K5SY021
                                                                          BL.tif; 2K5SY022 BL.tif]


    2415                        8/15/2013     NSE2299001    NSE2299004    Email from Jack Hudson to John Elwood on 8/15/2013 with             Joseph Lupica;                  801
                                                                          attachments [DOCS-#131197-v1-                                       Experts
                                                                          Minutes_of_August_2 2013_Board_Meeting.DOC;DO CS-
                                                                          #131198-v1-
                                                                          Minutes_of_July_3 2013_Board_Meeting.DOC]
                                            Case 5:16-cv-06370-EJD DocumentAppendix408A Filed 10/15/19 Page 29 of 29
                                                     Plaintiff’s Objections to Defendants’ Trial Exhibit List
Trial Exhibit   Depo Ex. No.   Date ID         Beg Bates     End Bates    Description                                                         Sponsoring       Admitted   Objections
     No.                                                                                                                                      Witness


    2416                        8/8/2013      NSE2299007    NSE2299012    Email from Jack Hudson to John Elwood on 8/8/2013 with             Joseph Lupica;               801
                                                                          attachments [DOCS-#130961-v1-                                      Experts
                                                                          Minutes_of_June_18 2013_Board_Meeting.DOC;DO CS-
                                                                          #130761-v1-
                                                                          Minutes_of_June_21 2013_Board_Meeting.DOC;DO CS-
                                                                          #130958-v1-
                                                                          Minutes_of_August_4 2013_Board_Meeting.DOC]



    2417                       10/15/2013         N/A          N/A        Press Release: Meade Instruments Corp. Completes Merger            Joseph Lupica;               801
                                                                          Agreement with affiliates of Ningbo Sunny Electronic Co., Ltd.,    Experts
                                                                          http://www.astronomy.com/news/2013/10/meade- instruments-
                                                                          corp-completes-merger-agreement-with- affiliates-of-ningbo-
                                                                          sunny-electronic-co-ltd




    2418        Anderson Ex.   10/25/2013     NSE02052348   NSE02052348   Email from James Chiu to Dave Anderson on 10/25/13 re             James Chiu; Dave
                    154                                                   Payment                                                           Anderson
